Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 1 of 29




                      EXHIBIT B
           Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 2 of 29
                                                                                                                    US00735.2138B2


(12) United States Patent                                                                        (10) Patent No.:                US 7,352,138 B2
       Lys et al.                                                                                (45) Date of Patent:                     *Apr. 1, 2008
(54) METHODS AND APPARATUS FOR                                                              (56)                     References Cited
        PROVIDING POWER TO LIGHTING
        DEVICES                                                                                             U.S. PATENT DOCUMENTS
                                                                                                   3,318, 185 A        5, 1967 Kott
(75) Inventors: Ihor A. Lys, Milton, MA (US); Kevin                                                                             O
                           J. Dowling, Westford, MA (US);                                                         (Continued)
                           Frerick M. Morgan, Quincy, MA                                                 FOREIGN PATENT DOCUMENTS
                                                                                            AU                    6 267 9       12/1996
(73) Assignee: Philips Solid-State Lighting Solutions,
               Inc., Burlington, MA (US)                                                                           (Continued)
(*) Notice: Subject to any disclaimer, the term of this                                                       OTHER PUBLICATIONS
                           patent is extended or adjusted under 35                          “LM117/LM317A/LM317 3-Terminal Adjustable Regulator.”
                           U.S.C. 154(b) by 0 days.                                         National Semiconductor Corporation, May 1997, pp. 1-20.
                This patent is Subject to a terminal dis-                                                           (Continued)
                claimer.                                                                    Primary Examiner Thuy Vinh Tran
(21) Appl. No.: 11/379,191
                y x- - -           9
                                                                                            (74) Attorney, Agent, or Firm Wolf, Greenfield & Sacks,
                                                                                            P.C.


(22) Filed:     Apr. 18, 2006
(65)                         Prior Publication Data                                         (57)                       ABSTRACT
       US 2006/02O8667 A1                    Sep. 21, 2006                                  Methods and apparatus for providing power to devices via
                                             O      O                                       an A.C. power source, and for facilitating the use of LED
             Related U.S. Application Data                                                  based light Sources on A.C. power circuits that provide
(63) Continuation of application No. 10/435,687, filed on                                   signals other than standard line Voltages. In one example,
     May 9, 2003, now Pat. No. 7038,399, and a continu-                                     LED-based light sources may be coupled to A.C. power
     ation-in-part of application No. 09/805.368, filed on                                  circuits that are controlled by conventional dimmers (i.e.,
     Mar. 13, 2001, now Pat. No. 7,186,003, and a con-                                      “A.C. dimmer circuits'). Hence, LED-based light sources
     tinuation-in-part of application No. 09/805,590, filed                                 may be conveniently Substituted for other light sources (e.g.,
     on Mar. 13, 2001, now Pat. No. 7,064,498.                                              incandescent lights) in lighting environments employing
(60) Provisional application No. 60/391,627, filed on Jun.                                  conventional A.C. dimming devices and/or other control
       26, 2002, provisional application No. 60/379,079,
                                                                                            signalst present on the A.C.t power   circuit. In yet other
                                                                                                                               lating to the light
       filed on May 9, 2002                                                                 aspects, one or more parameters relating to une 11gnt gener
                               s                                                            ated by LED-based light Sources (e.g., intensity, color, color
(51) Int. Cl.                                                                               temperature, temporal characteristics, etc.) may be conve
     H05B 37/02                  (2006.01)                                                  niently controlled via operation of a conventional A.C.
(52) U.S. Cl. ................................. 315/291; 315/DIG. 4                         dimmer and/or other signals present on the A.C. power
(58) Field of Classification Search ............ 315/200 R,                                 circuit.
                             315/246, 247, 291, 307, DIG. 4
       See application file for complete search history.                                                   34 Claims, 10 Drawing Sheets

                22

                                                        200
                                                 21                                                                                 sw


                                                                       4.                   18                                            X   to:
                                                                            N an an a            Y------
                                                              AC1
                                                              A       SAP2, P32S
                                                                     |1|N4004 1N40042
                                                              So I
                                                                          49
                                                               i 2N4004 N4064
                                                                                 DSO   st
                                                              AC     - - -- - - -- - - -                                                            Rs
                                                                                                                                                    33




                            LED Sources(s)   104.
     Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 3 of 29


                                                  US 7,352,138 B2
                                                       Page 2

             U.S. PATENT DOCUMENTS                              4,979,081    12, 1990   Leach et al.
                                                                4,980,806    12, 1990   Taylor et al.
3,561,719         2, 1971    Grindle                            4,992,704     2, 1991   Stinson
3,586,936         6, 1971    McLeroy                            5,003,227     3, 1991   Nilssen
3,601,621         8, 1971    Ritchie                            5,008,595     4, 1991   KaZar
3,643,088         2, 1972    Osteen et al.                      5,008,788     4, 1991   Palinkas
3,746,918         7, 1973    Drucker et al.                     5,010,459     4, 1991   Taylor et al.
3.818,216         6, 1974    Larraburu                          5,027,262     6, 1991   Freed
3,832,503         8, 1974    Crane                              5,034,807     7, 1991   Von Kohorn
3,858,086        12, 1974    Anderson et al.                    5,036,248     7, 1991   McEwan et al.
3,909,670         9, 1975    Wakamatsu et al.                   5,038,255     8, 1991   Nishihashi et al.
3,924, 120       12, 1975    Cox, III                           5,072,216    12, 1991   Grange
3,958,885         5, 1976    Stockinger et al.                  5,078,039     1, 1992   Tulk et al.
3,974,637         8, 1976    Bergey et al.                      5,083,063     1, 1992   Brooks
4,001,571          1, 1977   Martin                             5,089,748     2, 1992   Ihms
4,054,814        10, 1977    Fegley et al.                      5,122,733     6, 1992   Havel
4,070,568         1, 1978    Gala                               5,126,634     6, 1992   Johnson
4,082.395         4, 1978    Donato et al.                      5,128,595     7, 1992   Hara
4,096,349         6, 1978    Donato                             5,130,909     7, 1992   Gross
4,241.295        12, 1980    Williams, Jr.                      5,134,387     7, 1992   Smith et al.
4,271,408         6, 1981    Teshima et al.                     5,142,199     8, 1992   Elwell
4,272,689         6, 1981    Crosby et al.                      5,154,641    10, 1992   McLaughlin
4,273,999         6, 1981    Pierpoint                          5,161,879    11, 1992   McDermott
4,298,869        11, 1981    Okuno                              5,164,715    11, 1992   Kashiwabara et al.
4.329,625         5, 1982    Nishizawa et al.                   5,184,114     2, 1993   Brown
4,339,788         7, 1982    White et al.                       5,194,854     3, 1993   Havel
4,342.947         8, 1982    Bloyd                              5,209,560     5, 1993   Taylor et al.
4,367.464          1, 1983   Kurahashi et al.                   5,225,765     7, 1993   Callahan et al.
4,388,567         6, 1983    Yamazaki et al.                    5,226,723     7, 1993   Chen
4,388,589         6, 1983    Molldrem, Jr.                      5,254,910    10, 1993   Yang
4,392,187         T. 1983    Bornhorst                          5,256,948    10, 1993   Boldin et al.
4.420,711        12, 1983    Takahashi et al.                   5,278,542     1, 1994   Smith et al.
4,455,562         6, 1984    Dolan et al.                       5,282,121     1, 1994   Bornhorst et al.
4,500,796         2, 1985    Quin                               5,283,517     2, 1994   Havel
4,597,033         6, 1986    Meggs et al.                       5,287,352     2, 1994   Jackson et al.
4,622,881        11, 1986    Rand                               5,294,865     3, 1994   Haraden
4,625,152        11, 1986    Nakai                              5,298,871     3, 1994   Shimohara
4,635,052         1, 1987    Aoike et al.                       5,301,090     4, 1994   Hed
4,647,217         3, 1987    Havel                              5,307,295     4, 1994   Taylor et al.
4,656,398         4, 1987    Michael et al.                     5,329,431     T/1994    Taylor et al.
4,668,895         5, 1987    Schneiter                          5,350,977     9, 1994   Hamamoto et al.
4.675,575         6, 1987    Smith et al.                       5,357,170    10, 1994   Luchaco et al.
4,682,079         7, 1987    Sanders et al.                     5,371,618    12, 1994   Tai et al.
4,686.425         8, 1987    Havel                              5,374,876    12, 1994   Horibata et al.
4,687,340         8, 1987    Havel                              5,375,043    12, 1994   Tokunaga
4,688,154         8, 1987    Nilssen                            5,381,074     1/1995    Rudzewicz et al.
4,688,869         8, 1987    Kelly                              5,388,357     2, 1995   Malita
4,695,769         9, 1987    Schweickardt                       5,402,702     4, 1995   Hata
4,701,669        10, 1987    Head et al.                        5,404,282     4, 1995   Klinke et al.
4,705.406        11, 1987    Havel                              5,406,176     4, 1995   Sugden
4,707,141        11, 1987    Havel                              5,410,328     4, 1995   YokSza et al.
4,727,289         2, 1988    Uchida                             5,412,284     5, 1995   Moore et al.
4,740,882         4, 1988    Miller                             5,412,552     5, 1995   Fernandes
4,753,148         6, 1988    Johnson                            5,420,482     5, 1995   Phares
4,771,274         9, 1988    Havel                              5,421,059     6, 1995   Leffers, Jr.
4,780,621        10, 1988    Bartleucci et al.                  5.430,356     7, 1995   Ference et al.
4,794,383        12, 1988    Havel                              5.432,408     7, 1995   Matsuda et al.
4,818,072         4, 1989    Mohebban                           5,436,535     7, 1995   Yang
4,824,269         4, 1989    Havel                              5,436,853     7, 1995   Shimohara
4,837,565         6, 1989    White                              5,450,301     9, 1995   Waltz et al.
4,843,627         6, 1989    Stebbins                           5,461,188    10, 1995   Drago et al.
4,845,481         7, 1989    Havel                              5,463,280    10, 1995   Johnson
4,845,745         7, 1989    Havel                              5,465,144    11, 1995   Parker et al.
4,857,801         8, 1989    Farrell                            5,475,300    12, 1995   Havel
4,863,223         9, 1989    Weissenbach et al.                 5,489,827     2, 1996   Xia
4,870,325         9, 1989    KaZar                              5,491.402     2, 1996   Small
4,874,320        10, 1989    Freed et al.                       5,493, 183    2, 1996   Kimball
4,887,074        12, 1989    Simon et al.                       5,504,395     4, 1996   Johnson et al.
4,922,154         5, 1990    Cacoub                             5,519,496     5, 1996   Borgert et al.
4,934,852         6, 1990    Havel                              5,530,322     6, 1996   Ference et al.
4,962,687        10, 1990    Belliveau et al.                   5,545,950     8, 1996   Cho
4,965,561        10, 1990    Havel                              5,550,440     8, 1996   Allison et al. .............. 315,294
4,973,835        11, 1990    Kurosu et al.                      5,559,681     9, 1996   Duarte
    Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 4 of 29


                                                US 7,352,138 B2
                                                     Page 3

5,561,346 A     10/1996 Byrne                                     6,250,774 B1      6/2001 Begemann et al.
5,575.459 A     11/1996 Anderson                                  6,252.358 B1      6/2001 Xydis et al.
5,575.554 A     11/1996 Guritz                                    6,273.338 B1      8, 2001 White
5,592,051 A      1/1997 Korkala                                   6,292,901 B1      9/2001 Lys et al.
5,614,788 A     3, 1997    Mullins et al.                         6,310,590   B1   10/2001 Havel
5,621,282 A     4, 1997    Haskell                                6,323,832   B1   1 1/2001 Nishizawa et al.
5,621,603 A     4/1997     Adamec et al.                          6,340,868   B1     1/2002 Lys et al.
5,633,629 A     5, 1997    HockStein                              6,369,525   B1   4/2002 Chang et al.
5,634,711 A     6/1997     Kennedy et al.                         6,379,022   B1   4/2002 Amerson et al.
5,640,061 A      6, 1997 Bornhorst et al.                         6,445,139 B1      9, 2002 Marshall et al.
5,642,129   A    6/1997    Zavracy et al.                         6,448,550   B1    9, 2002   Nishimura
5,656,935   A    8, 1997   Havel                                  6.459,919   B1   10/2002    Lys et al.
5,673,059   A    9/1997    Zavracy et al.                         6,469,457   B2   10/2002    Callahan ..................... 315,294
5,688,042   A   11/1997    Madadi et al.                          6,495,964   B1   12/2002    Muthu et al.
5,701,058   A   12, 1997   Roth                                   6,528,954   B1    3/2003    Lys et al.
5,712,650   A     1/1998   Barlow                                 6,548,967   B1    4/2003    Dowling et al.
5,721,471 A      2/1998 Begemann et al.                           6,577,080 B2      6/2003    Lys et al.
5,734,590 A      3, 1998 Tebbe                                    6,586,890 B2      7/2003 Min et al.
5,751,118 A      5, 1998 Mortimer                                 6,596,977 B2      7/2003 Muthu et al.
5,752,766 A      5/1998 Bailey et al.                             6,608,453 B2      8/2003 Morgan et al.
5,769,527 A      6/1998 Taylor et al.                             6,624,597 B2      9/2003 Dowling et al.
5,784,006 A      7, 1998 HockStein                                6,636,003 B2     10/2003 Rahm et al.
5,790,329 A      8, 1998 Klaus et al.                             6,683,419 B2      1/2004 Kriparos
5,803,579 A      9, 1998 Turnbull et al.                          6,717,376 B2      4/2004 Lys et al.
5,808,689 A      9, 1998 Small                                    6,720,745 B2     4/2004 Mueller et al.
5,812,105 A      9, 1998 Van de Ven                               6,744.223 B2     6/2004 Laflamme et al.
5,821,695 A     10, 1998 Vilanilam et al.                         6,774,584 B2      8/2004 Lys et al.
5,828, 178 A    10, 1998 York et al.                              6,777,891 B2      8/2004 Lys et al.
5,836,676 A     11/1998 Ando et al.                               6,781,329 B2      8/2004 Morgan et al.
5,848,837 A     12/1998 Gustafson                                 6,788,011 B2      9, 2004 Mueller et al.
5,850,126   A   12/1998    Kanbar                                 6,801,003   B2   10/2004    Schanberger et al.
5,851,063   A   12/1998    Doughty et al.                         6,806,659   B1   10/2004    Mueller et al.
5,852,658   A   12/1998    Knight et al.                          6,869,204   B2    3/2005    Piepgras et al.
5,854,542   A   12, 1998   Forbes                                 6,883,929   B2    4/2005    Dowling
5,859,508   A     1/1999   Geet al.                               6,888,322   B2    5/2005    Dowling et al.
5,896,010   A    4/1999    Mikolajczak et al.                     6,897,624   B2    5/2005 Ducharme et al.
5,907,742 A      5, 1999 Johnson et al.                           6,936,978 B2      8/2005 Morgan et al.
5,912,653 A      6, 1999 Fitch                                    6,965,205 B2     11/2005 Piepgras et al.
5,924,784. A     7/1999 Chliwny et al.                            6,967,448 B2     11/2005 Morgan et al.
5,927,845   A    7, 1999   Gustafson et al.                       6,969,954   B2   11/2005    Lys
5,946,209   A    8, 1999   Eckel et al.                           6,975,079   B2   12/2005    Lys et al.
5,952,680   A    9, 1999   Strite                                 7,031,920   B2    4/2006    Dowling et al.
5,959,547   A    9, 1999   Tubel et al.                           7,038,398   B1    5/2006    Lys et al.
5,963,185   A   10, 1999   Havel                                  7,038,399   B2    5/2006    Lys et al.
5,974,553   A   10, 1999   Gandar                                 7,042,172   B2    5/2006    Dowling et al.
5,980,064   A   11/1999    Metroyanis                         2001/0045803    A1   11/2001    Cencur
6,008,783 A     12/1999 Kitagawa et al.                       2002fOO38157 A1       3/2002 Dowling et al.
6,016,038 A      1/2000 Mueller et al.                        2002fOO48169 A1      4/2002 Dowling et al.
6,018,237 A      1/2000 Havel                                 2002/0070688 A1      6/2002 Dowling et al.
6,020,825 A      2/2000 Chansky et al.                        2002fOO74559 A1       6/2002 Dowling et al.
6,025,550 A      2/2000 Kato                                  2002fOO78221 A1       6/2002 Blackwell et al.
6,031,343   A    2/2000    Recknagel et al.                   2002/013,0627   A1    9/2002    Dowling et al.
6,068.383   A    5, 2000   Robertson et al.                   2002/0145394    A1   10/2002    Morgan et al.
6,069,597   A    5, 2000   Hansen                             2002/0145869    A1   10/2002    Dowling
6,072,280   A    6, 2000   Allen                              2002/0152045    A1   10/2002    Dowling et al.
6,092.915   A    7/2000    Rensch                             2002/0158583    A1   10/2002    Lys et al.
6,095,661 A      8, 2000 Lebens et al.                        2002/0176259 A1      11/2002 Ducharme
6,097,352 A      8/2000 Zavracy et al.                        2003/0011538 A1       1/2003 Lys et al.
6,127,783 A     10/2000 Pashley et al.                        2003/0028260 A1       2/2003 Blackwell
6,132,072 A     10, 2000 Turnbull et al.                      2003/0057884 A1       3/2003 Dowling et al.
6,135,604. A    10, 2000 Lin                                  2003/0057887 A1       3/2003 Dowling et al.
6,149.283 A     11/2000 Conway et al.                         2003/0076281 A1      4/2003 Morgan et al.
6,150,774 A     11/2000 Mueller et al.                        2003/010O837 A1       5/2003 Lys et al.
6,166,496 A     12/2000 Lys et al.                            2003/033292 A1        7/2003 Mueller et al.
6,175,201 B1     1, 2001 Sid                                  2003/0222587 Al      12/2003 Dowling et al.
6,175,220 B1     1/2001 Billig et al.                         2004.0036006 A1       2/2004 Dowling
6,181,126 B1     1/2001 Havel                                 2004/0052076 A1       3/2004 Mueller et al.
6,183,086 B1     2/2001 Neubert                               2004/009091 A1        5, 2004 Mueller et al.
6,183,104 B1     2/2001 Ferrara                               2004/0090787 A1       5/2004 Dowling et al.
6,184,628 B1     2/2001 Ruthenber                             2004/O105261 A1       6/2004 Ducharme et al.
6, 196471 B1     3, 2001 Ruthenber                            2004/O116039 A1       6/2004 Mueller et al.
6,211,626 B1    4/2001 Lys et al.                             2004/O130909 A1       7/2004 Mueller et al.
6,215,409 B1    4/2001 Blach                                  2004/0178751 A1       9, 2004 Mueller et al.
        Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 5 of 29


                                                        US 7,352,138 B2
                                                                  Page 4

2004/0212320 A1       10/2004 Dowling et al.                           EP                1162400 A2      12/2001
2004/0212993 A1       10/2004 Morgan et al.                            FR              2 640 T91          6, 1990
2005/0024.877 A1       2/2005 Frederick .................... 362/277   FR               88 17359         12/1998
2005.0099824 A1        5/2005 Dowling et al.                           GB                2045098 A       10, 1980
2005/0116667 A1        6, 2005 Mueller et al.                          GB                2131589 A        11, 1982
2005. O151489   A1     7/2005     Lys et al.                           GB                2176042 A       12, 1986
2005/0213352    A1     9/2005     Lys et al.                           GB                2210720 A        6, 1989
2005/0213353    A1     9/2005     Lys                                  GB                2135536 A        8, 1994
2005/0218838    A1    10/2005     Lys                                  JP              O2-007393          1, 1990
2005/0218870    A1    10/2005     Lys                                  JP                2247688         10, 1990
2005/0219872    A1    10/2005     Lys                                  JP               O3O45166          2, 1991
2005/023 1133 A1      10/2005 Lys                                      JP               O604383.0         2, 1994
2005/0236029 A1       10/2005 Dowling                                  JP                 T-39 120        7, 1995
2005/0236998 A1       10, 2005 Mueller                                 JP              O7-282614         10, 1995
2005/0253533 A1        1 1/2005 Lys et al.                             JP               8-106264          4f1996
2005/0275626 A1       12, 2005 Mueller                                 JP              O9-139289          5, 1997
2005/0276053 A1       12/2005 Nortrup                                  JP                3076701           1, 2001
2006,0002110 A1         1/2006 Dowling                                 KR         101991.0009812         11, 1991
2006/0012987 A9         1/2006 Ducharme                                WO          WO 89,05086            6, 1989
2006, OO16960   A1     1/2006     Morgan                               WO          WO94, 18809            8, 1994
2006/0022214    A1     2/2006     Morgan                               WO          WO95/13498             5, 1995
2006/0050509    A9     3/2006     Dowling                              WO          WO 96.41098           12/1996
2006/0076908    A1     4/2006     Morgan                               WO          WO 99,06759            2, 1999
2006/00980.77   A1     5/2006     Dowling                              WO         WO 02/061328 A1         8, 2002
2006, O104058   A1     5, 2006    Chemel et al.
2006.0109649    A1     5, 2006    Ducharme et al.                                        OTHER PUBLICATIONS

          FOREIGN PATENT DOCUMENTS
                                                                       “DS96177 RS-485 / RS-422 Differential Bus Repeater,” National
                                                                       Semiconductor Corporation, Feb. 1996, pp. 1-8.
CA              2 134 848           5, 1995                            “DS2003 / DA9667 / DS2004 High Current / Voltage Darlington
CA              2 178432           12/1996                             Drivers.” National Semiconductor Corporation, Dec. 1995, pp. 1-8.
DE              O2315709           10, 1974                            “LM140A      LM140     LM340A       LM78000 Series 3 Terminal
DE                O2O5307          12/1983                             Positive Regulators,” National Semiconductor Corporation, Jan.
DE              O3438154     A1     4f1986                             1995, pp. 1-14.
DE                3837 313          5, 1989                            High End Systems, Inc., Trackspot User Manual, Aug. 1997.
DE                3805998           9, 1989                            Excerpts (Cover, Title page, pp. ii through iii and 2-13 through
DE                3925767    A1     4f1990                             2-14).
DE                8902905           5, 1990                            Artistic License, AL4000 DMX512 Processors, Revision 3.4, Jun.
DE                3917101          11, 1990                            2000, Excerpts (Cover, pp. 7, 92 through 102.
DE                3916875          12/1990                             Artistic License, Miscellaneous Drawings 3 sheets Jan. 12, 1995.
DE                4041338           7, 1992                            Artistic License, Miscellaneous Documents 2 sheets Feb. 1995 and
DE                4130576    C1     3, 1993                            Apr. 1996.
DE                9414688    U1     2, 1995                            Newnes's Dictionary of Electronics, Fourth Edition, S.W. Amos, et
DE                9414689           2, 1995                            al., Preface to First Edition, pp. 278-279.
DE                4419006    A1    12/1995                             "http://www.luninus.cx/projects/chaser,” (Nov. 13, 2000), pp. 1-16.
DE              296O727O     U1     8, 1996                            Hewlett Packard Components, “Solid State Display and
DE               19525987          10, 1996                            Optoelectronics Designer's Catalog,” pp. 30-43, Jul. 1973.
DE              2962O583     U1     3, 1997                            INTEC Research, TRACKSPOT. http://www.intec-research.com/
DE               1965.1140   A1     6, 1997                            trackspot.htm, pp. 1-4. Apr. 24, 2003.
DE               196O2891    A1     7/1997                             SHARP Optoelectronics Data Book, pp. 1096-1097, 1994/1995.
EP                048.2680   A1     4f1992                             About DMX-512 Lighting Protocol—Pangolin Laser Systems, pp.
EP                O495.305   A2     7, 1992                            1-4, Apr. 7, 2003.
EP                O567280    B1    10, 1993                            Avitec Licht Design 89-90, pp. 1-4.
EP                O534,710   B1     1, 1996                            Furry, Kevin and Somerville, Chuck. Affidavit, LED effects, Feb.
EP                O734082    A2     9, 1996                            22, 2002, pp. 24-29.
EP                O752632    A2     1, 1997                            Putman, Peter H., “The Allure of LED." www.sromagazine.biz.
EP                O752632    A3     8, 1997                            Jun./Jul. 2002, pp. 47-52.
EP                O823812    A2     2, 1998                            Bremer, Darlene, "LED Advancements Increase Potential,” www.
EP                O935234    A1     8, 1999                            ecmag.com, Apr. 2002, p. 115.
EP                O942631    A2     9, 1999                            Longo, Linda, “LEDS Lead the Way.” Home Lighting & Accesso
EP                102O352    A2     T 2000                             ries, Jun. 2002, pp. 226-234.
EP                1113215    A2     T 2001                             * cited by examiner
    Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 6 of 29


U.S. Patent       Apr. 1, 2008      Sheet 1 of 10         US 7,352,138 B2



                                            307-4
                                                               303
    3O2



                                                             / 3O6
                                                    306
                                                                O9




                                 FIG. 1
                             (PRIOR ART)




                             FIG. 2
                             (PRIOR ART)
    Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 7 of 29


U.S. Patent       Apr. 1, 2008    Sheet 2 of 10        US 7,352,138 B2


                2O2

                                                          2OO
                                                  21
    Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 8 of 29


U.S. Patent          Apr. 1, 2008   Sheet 3 of 10      US 7,352,138 B2




               A9%
    Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 9 of 29


U.S. Patent       Apr. 1, 2008     Sheet 4 of 10       US 7,352,138 B2




           Adjustment
             Circuit
                          LED Sources(s)




                                 FIG. 5
    Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 10 of 29


U.S. Patent        Apr. 1, 2008   Sheet S of 10        US 7,352,138 B2




                          |
                          M
    Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 11 of 29


U.S. Patent        Apr. 1, 2008     Sheet 6 of 10      US 7,352,138 B2




                                  JOS3o.ej
                                                       –
Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 12 of 29
    Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 13 of 29


U.S. Patent        Apr. 1, 2008   Sheet 8 of 10              US 7,352,138 B2




                            109 na                          16ypc
                                                                             104A
                                      5 VDC
 Digital                                A          32
  input
      (From                                        41
 Processor 102)
                      R2
                    4.3K 1%                                              A
                                             U1A
                                            OPAMP
               C                  3 N 4 1
                                  2
                                            11                      M1
                                                             is NFET
                                                                 A
                                                    R6
                     sis 1%                       2O.O 1%
                                             12O6 Low TC
                           910
    Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 14 of 29


U.S. Patent        Apr. 1, 2008   Sheet 9 of 10        US 7,352,138 B2




       1
       CD
       y;




                                                                 ’9/-/
                                                                 /
                                                                 0
    Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 15 of 29


U.S. Patent        Apr. 1, 2008   Sheet 10 of 10                US 7,352,138 B2




                                                   90Z|MOTSOL
          Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 16 of 29


                                                       US 7,352,138 B2
                                1.                                                                    2
         METHODS AND APPARATUS FOR                                        generally is applied, for example, to one or more light
         PROVIDING POWER TO LIGHTING                                      Sources that are mounted in conventional Sockets or fixtures
                   DEVICES                                                coupled to the dimmer output (Such sockets or fixtures
                                                                          sometimes are referred to as being on a “dimmer circuit”).
           CROSS-REFERENCE TO RELATED                                        Conventional A.C. dimmers may be configured to control
                  APPLICATIONS                                            power delivered to one or more light sources in one of a few
                                                                          different ways. For example, in one implementation, the
   This application claims the benefit, under 35 U.S.C. S 120,            adjustment of the user interface causes the dimmer to
as a continuation of U.S. non-provisional application Ser.                increase or decrease a Voltage amplitude of the A.C. dimmer
No. 10/435,687, filed May 9, 2003, entitled Methods and              10   output signal. More commonly, however, in other imple
Apparatus for Providing Power to Lighting Devices,” which                 mentations, the adjustment of the user interface causes the
is now U.S. Pat. No. 7038,399, which is hereby incorporated               dimmer to adjust the duty cycle of the A.C. dimmer output
herein by reference.                                                      signal (e.g., by “chopping-out” portions of A.C. Voltage
  Ser. No. 10/435,687 in turn claims the benefit, under 35                cycles). This technique sometimes is referred to as “angle
U.S.C. S 119(e), of U.S. Provisional Application Ser. No.            15   modulation' (based on the adjustable phase angle of the
60/379,079, filed May 9, 2002, entitled “Systems and Meth                 output signal). Perhaps the most commonly used dimmers of
ods for Controlling LED Based Lighting, and U.S. Provi                    this type employ a triac that is selectively operated to adjust
sional Application Ser. No. 60/391,627, filed Jun. 26, 2002,              the duty cycle (i.e., modulate the phase angle) of the dimmer
entitled “Switched Current Sink,' which applications are                  output signal by chopping-off rising portions of A.C. Voltage
hereby incorporated herein by reference.                                  half-cycles (i.e., after Zero-crossings and before peaks).
  Ser. No. 10/435,687 also claims the benefit under 35                    Other types of dimmers that adjust duty cycles may employ
U.S.C. S 120 as a continuation-in-part (CIP) of the following             gate turn-off (GTO) thyristors that are selectively operated to
U.S. non-provisional applications:                                        chop-off falling portions of A.C. Voltage half-cycles (i.e.,
  Ser. No. 09/805,368, filed Mar. 13, 2001, entitled LIGHT                after peaks and before Zero-crossings).
EMITTING DIODE BASED PRODUCTS, which is now                          25      FIG. 1 generally illustrates some conventional A.C. dim
U.S. Pat. No. 7,186,003; and                                              mer implementations. In particular, FIG. 1 shows an
  Ser. No. 09/805,590, filed Mar. 13, 2001, entitled LIGHT                example of an A.C. Voltage waveform 302 (e.g., represent
EMITTING DIODE BASED PRODUCTS, which is now                               ing a standard line Voltage) that may provide power to one
U.S. Pat. No. 7,064,498.                                                  or more conventional light Sources. FIG. 1 also shows a
                                                                     30   generalized A.C. dimmer 304 responsive to a user interface
               FIELD OF THE INVENTION                                     305. In the first implementation discussed above, the dim
                                                                          mer 304 is configured to output the waveform 308, in which
   The present invention is directed generally to methods                 the amplitude 307 of the dimmer output signal may be
and apparatus for providing power to devices on A.C. power                adjusted via the user interface 305. In the second implemen
circuits. More particularly, the invention relates to methods        35   tation discussed above, the dimmer 304 is configured to
and apparatus for providing power to light emitting diode                 output the waveform 309, in which the duty cycle 306 of the
(LED) based devices, primarily for illumination purposes.                 waveform 309 may be adjusted via the user interface 305.
                                                                             As discussed above, both of the foregoing techniques
                       BACKGROUND                                         have the effect of adjusting the average Voltage applied to
                                                                     40   the light Source(s), which in turn adjusts the intensity of light
   In various lighting applications (e.g., home, commercial,              generated by the source(s). Incandescent sources are par
industrial, etc.), there are instances in which it is desirable to        ticularly well-suited for this type of operation, as they
adjust the amount of light generated by one or more con                   produce light when there is current flowing through a
ventional light Sources (e.g., incandescent light bulbs, fluo             filament in either direction; as the average Voltage of an A.C.
rescent light fixtures, etc.). In many cases, this is accom          45   signal applied to the Source(s) is adjusted (e.g., either by an
plished via a user-operated device, commonly referred to as               adjustment of Voltage amplitude or duty cycle), the current
a “dimmer,” that adjusts the power delivered to the light                 (and hence the power) delivered to the light source also is
Source(s). Many types of conventional dimmers are known                   changed and the corresponding light output changes. With
that allow a user to adjust the light output of one or more               respect to the duty cycle technique, the filament of an
light sources via Some type of user interface (e.g., by turning      50   incandescent Source has thermal inertia and does not stop
a knob, moving a slider, etc., often mounted on a wall in                 emitting light completely during short periods of Voltage
proximity to an area in which it is desirable to adjust the light         interruption. Accordingly, the generated light as perceived
level). The user interface of some dimmers also may be                    by the human eye does not appear to flicker when the Voltage
equipped with a Switching/adjustment mechanism that                       is "chopped,” but rather appears to gradually change.
allows one or more light sources to be switched off and on           55
instantaneously, and also have their light output gradually                                        SUMMARY
varied when switched on.
   Many lighting systems for general interior or exterior                    The present invention is directed generally to methods
illumination often are powered by an A.C. source, com                     and apparatus for providing power to devices on A.C. power
monly referred to as a “line voltage” (e.g., 120 Volts RMS           60   circuits. More particularly, methods and apparatus according
at 60 Hz, 220 Volts RMS at 50 Hz). A conventional A.C.                    to various embodiments of the present invention facilitate
dimmer typically receives the A.C. line Voltage as an input,              the use of LED-based light sources on A.C. power circuits
and provides an A.C. signal output having one or more                     that provide either a standard line Voltage or signals other
variable parameters that have the effect of adjusting the                 than standard line Voltages.
average Voltage of the output signal (and hence the capa             65      In one embodiment, methods and apparatus of the inven
bility of the A.C. output signal to deliver power) in response            tion particularly facilitate the use of LED-based light
to user operation of the dimmer. This dimmer output signal                Sources on A.C. power circuits that are controlled by con
         Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 17 of 29


                                                    US 7,352,138 B2
                               3                                                                    4
ventional dimmers (i.e., “A.C. dimmer circuits'). In one              the at least one device and includes at least one communi
aspect, methods and apparatus of the present invention                cation channel carrying control information for the at least
facilitate convenient substitution of LED-based light sources         one device, the at least one communication channel occu
in lighting environments employing A.C. dimming devices               pying a portion of a duty cycle over a period of cycles of the
and conventional light Sources. In yet other aspects, methods         A.C. line Voltage.
and apparatus according to the present invention facilitate             Another embodiment of the invention is directed to an
the control of one or more parameters relating to the light           apparatus for controlling at least one device powered via an
generated by LED-based light Sources (e.g., intensity, color,         A.C. line Voltage. The apparatus comprises a Supply Voltage
color temperature, temporal characteristics, etc.) via opera          controller configured to generate a power signal based on the
tion of a conventional A.C. dimmer and/or other signals          10   A.C. line Voltage, wherein the power signal provides an
present on the A.C. power circuit.                                    essentially constant power to the at least one device and
   More generally, one embodiment of the invention is                 includes at least one communication channel carrying con
directed to an illumination apparatus, comprising at least            trol information for the at least one device, the at least one
one LED and at least one controller coupled to the at least           communication channel occupying a portion of a duty cycle
one LED. The controller is configured to receive a power         15   over a period of cycles of the A.C. line Voltage. In one aspect
related signal from an A.C. power source that provides                of this embodiment, the Supply Voltage controller includes at
signals other than a standard A.C. line Voltage. The control          least one user interface to provide variable control informa
ler further is configured to provide power to the at least one        tion in the at least one communication channel.
LED based on the power-related signal.                                  As used herein for purposes of the present disclosure, the
  Another embodiment of the invention is directed to an
illumination method, comprising an act of providing power             term “LED should be understood to include any electrolu
to at least one LED based on a power-related signal from an           minescent diode or other type of carrier injection/junction
A.C. power source that provides signals other than a stan             based system that is capable of generating radiation in
dard A.C. line Voltage.                                               response to an electric signal. Thus, the term LED includes,
  Another embodiment of the invention is directed to an          25
                                                                      but is not limited to, various semiconductor-based structures
                                                                      that emit light in response to current, light emitting poly
illumination apparatus, comprising at least one LED, and at           mers, electroluminescent strips, and the like.
least one controller coupled to the at least one LED and                 In particular, the term LED refers to light emitting diodes
configured to receive a power-related signal from an alter            of all types (including semi-conductor and organic light
nating current (A.C.) dimmer circuit and provide power to             emitting diodes) that may be configured to generate radia
the at least one LED based on the power-related signal.          30
  Another embodiment of the invention is directed to an               tion in one or more of the infrared spectrum, ultraviolet
illumination method, comprising an act of providing power             spectrum, and various portions of the visible spectrum
to at least one LED based on a power-related signal from an           (generally including radiation wavelengths from approxi
alternating current (A.C.) dimmer circuit.                            mately 400 nanometers to approximately 700 nanometers).
  Another embodiment of the invention is directed to an          35   Some examples of LEDs include, but are not limited to,
illumination apparatus, comprising at least one LED adapted           various types of infrared LEDs, ultraviolet LEDs, red LEDs,
to generate an essentially white light, and at least one              blue LEDs, green LEDs, yellow LEDs, amber LEDs, orange
controller coupled to the at least one LED and configured to          LEDs, and white LEDs (discussed further below). It also
receive a power-related signal from an alternating current            should be appreciated that LEDs may be configured to
(A.C.) dimmer circuit and provide power to the at least one      40   generate radiation having various bandwidths for a given
LED based on the power-related signal. The A.C. dimmer                spectrum (e.g., narrow bandwidth, broadbandwidth).
circuit is controller by a user interface to vary the power              For example, one implementation of an LED configured
related signal. The controller is configured to variably con          to generate essentially white light (e.g., a white LED) may
trol at least one parameter of the essentially white light in         include a number of dies which respectively emit different
response to operation of the user interface so as to approxi     45   spectra of electroluminescence that, in combination, mix to
mate light generation characteristics of an incandescent light        form essentially white light. In another implementation, a
SOUC.                                                                 white light LED may be associated with a phosphor material
  Another embodiment of the invention is directed to a                that converts electroluminescence having a first spectrum to
lighting system, comprising at least one LED, a power                 a different second spectrum. In one example of this imple
connector, and a power converter associated with the power       50   mentation, electroluminescence having a relatively short
connector and adapted to convert A.C. dimmer circuit power            wavelength and narrow bandwidth spectrum “pumps' the
received by the power connector to form a converted power.            phosphor material, which in turn radiates longer wavelength
The system also includes an adjustment circuit associated             radiation having a somewhat broader spectrum.
with the power converter adapted to adjust power delivered              It should also be understood that the term LED does not
to the at least one LED.                                         55   limit the physical and/or electrical package type of an LED.
   Another embodiment of the invention is directed to a               For example, as discussed above, an LED may refer to a
method of providing illumination, comprising the steps of             single light emitting device having multiple dies that are
providing an AC dimmer circuit, connecting an LED light               configured to respectively emit different spectra of radiation
ing system to the AC dimmer circuit, generating light from            (e.g., that may or may not be individually controllable).
the LED lighting system by energizing the AC dimmer              60   Also, an LED may be associated with a phosphor that is
circuit, and adjusting the light generated by the LED lighting        considered as an integral part of the LED (e.g., Some types
system by adjusting the AC dimmer circuit.                            of white LEDs). In general, the term LED may refer to
  Another embodiment of the invention is directed to                  packaged LEDs, non-packaged LEDs, surface mount LEDs,
method for controlling at least one device powered via an             chip-on-board LEDs, T-package mount LEDs, radial pack
A.C. line Voltage. The method comprises an act of gener          65   age LEDs, power package LEDs, LEDs including some type
ating a power signal based on the A.C. line Voltage, wherein          of encasement and/or optical element (e.g., a diffusing lens),
the power signal provides an essentially constant power to            etc.
         Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 18 of 29


                                                     US 7,352,138 B2
                             5                                                                         6
   The term “light source' should be understood to refer to             while higher color temperatures generally indicate white
any one or more of a variety of radiation Sources, including,           light having a more significant blue component or a "cooler
but not limited to, LED-based sources (employing one or                 feel.” By way of example, fire has a color temperature of
more LEDs as defined above), incandescent sources (e.g.,                approximately 1,800 degrees K, a conventional incandes
filament lamps, halogen lamps), fluorescent sources, phos               cent bulb has a color temperature of approximately 2848
phorescent sources, high-intensity discharge sources (e.g.,             degrees K, early morning daylight has a color temperature of
Sodium vapor, mercury vapor, and metal halide lamps).                   approximately 3,000 degrees K, and overcast midday skies
lasers, other types of electroluminescent sources, pyro                 have a color temperature of approximately 10,000 degrees
luminescent sources (e.g., flames), candle-luminescent                  K. A color image viewed under white light having a color
Sources (e.g., gas mantles, carbon arc radiation sources),         10   temperature of approximately 3,000 degree K has a rela
photo-luminescent sources (e.g., gaseous discharge                      tively reddish tone, whereas the same color image viewed
Sources), cathode luminescent sources using electronic satia            under white light having a color temperature of approxi
tion, galvano-luminescent sources, crystallo-luminescent                mately 10,000 degrees K has a relatively bluish tone.
Sources, kine-luminescent sources, thermo-luminescent                      The terms “lighting unit' and “lighting fixture' are used
Sources, triboluminescent sources, Sonoluminescent sources,        15
                                                                        interchangeably herein to refer to an apparatus including one
radioluminescent sources, and luminescent polymers.                     or more light sources of same or different types. A given
   A given light source may be configured to generate                   lighting unit may have any one of a variety of mounting
electromagnetic radiation within the visible spectrum, out              arrangements for the light source(s), enclosure/housing
side the visible spectrum, or a combination of both. Hence,             arrangements and shapes, and/or electrical and mechanical
the terms “light' and “radiation' are used interchangeably              connection configurations. Additionally, a given lighting
herein. Additionally, a light source may include as an                  unit optionally may be associated with (e.g., include, be
integral component one or more filters (e.g., color filters),           coupled to and/or packaged together with) various other
lenses, or other optical components. Also, it should be                 components (e.g., control circuitry) relating to the operation
understood that light Sources may be configured for a variety           of the light source(s). An “LED-based lighting unit refers
of applications, including, but not limited to, indication         25
                                                                        to a lighting unit that includes one or more LED-based light
and/or illumination. An "illumination Source' is a light                Sources as discussed above, alone or in combination with
Source that is particularly configured to generate radiation            other non LED-based light sources.
having a sufficient intensity to effectively illuminate an
interior or exterior space.                                                The terms “processor or “controller are used herein
   The term “spectrum’ should be understood to refer to any        30   interchangeably to describe various apparatus relating to the
one or more frequencies (or wavelengths) of radiation                   operation of one or more light sources. A processor or
produced by one or more light sources. Accordingly, the                 controller can be implemented in numerous ways, such as
term “spectrum” refers to frequencies (or wavelengths) not              with dedicated hardware, using one or more microproces
only in the visible range, but also frequencies (or wave                sors that are programmed using Software (e.g., microcode) to
lengths) in the infrared, ultraviolet, and other areas of the      35   perform the various functions discussed herein, or as a
overall electromagnetic spectrum. Also, a given spectrum                combination of dedicated hardware to perform some func
may have a relatively narrow bandwidth (essentially few                 tions and programmed microprocessors and associated cir
frequency or wavelength components) or a relatively wide                cuitry to perform other functions.
bandwidth (several frequency or wavelength components                      In various implementations, a processor or controller may
having various relative strengths). It should also be appre        40   be associated with one or more storage media (generically
ciated that a given spectrum may be the result of a mixing              referred to herein as “memory, e.g., volatile and non
of two or more other spectra (e.g., mixing radiation respec             volatile computer memory such as RAM, PROM, EPROM,
tively emitted from multiple light sources).                            and EEPROM, floppy disks, compact disks, optical disks,
   For purposes of this disclosure, the term “color is used             magnetic tape, etc.). In some implementations, the storage
interchangeably with the term “spectrum.” However, the             45   media may be encoded with one or more programs that,
term “color generally is used to refer primarily to a property          when executed on one or more processors and/or controllers,
of radiation that is perceivable by an observer (although this          perform at least Some of the functions discussed herein.
usage is not intended to limit the scope of this term).                 Various storage media may be fixed within a processor or
Accordingly, the terms “different colors' implicitly refer to           controller or may be transportable, such that the one or more
multiple spectra having different wavelength components            50   programs stored thereon can be loaded into a processor or
and/or bandwidths. It also should be appreciated that the               controller so as to implement various aspects of the present
term “color” may be used in connection with both white and              invention discussed herein. The terms “program' or “com
non-white light.                                                        puter program' are used herein in a generic sense to refer to
   The term “color temperature' generally is used herein in             any type of computer code (e.g., Software or microcode) that
connection with white light, although this usage is not            55   can be employed to program one or more processors or
intended to limit the scope of this term. Color temperature             controllers.
essentially refers to a particular color content or shade (e.g.,           The term “addressable' is used herein to refer to a device
reddish, bluish) of white light. The color temperature of a             (e.g., a light source in general, a lighting unit or fixture, a
given radiation sample conventionally is characterized                  controller or processor associated with one or more light
according to the temperature in degrees Kelvin (K) of a            60   Sources or lighting units, other non-lighting related devices,
black body radiator that radiates essentially the same spec             etc.) that is configured to receive information (e.g., data)
trum as the radiation sample in question. The color tem                 intended for multiple devices, including itself, and to selec
perature of white light generally falls within a range of from          tively respond to particular information intended for it. The
approximately 700 degrees K (generally considered the first             term “addressable' often is used in connection with a
visible to the human eye) to over 10,000 degrees K.                65   networked environment (or a “network,” discussed further
   Lower color temperatures generally indicate white light              below), in which multiple devices are coupled together via
having a more significant red component or a "warmer feel.”             Some communications medium or media.
         Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 19 of 29


                                                    US 7,352,138 B2
                               7                                                                     8
   In one network implementation, one or more devices                    U.S. patent application Ser. No. 09/805,368, filed Mar. 13,
coupled to a network may serve as a controller for one or              2001, entitled “Light-Emitting Diode Based Products:
more other devices coupled to the network (e.g., in a                    U.S. patent application Ser. No. 09/663,969, filed Sep. 19,
master/slave relationship). In another implementation, a               2000, entitled “Universal Lighting Network Methods and
networked environment may include one or more dedicated                Systems:
controllers that are configured to control one or more of the             U.S. patent application Ser. No. 09/716,819, filed Nov. 20,
devices coupled to the network. Generally, multiple devices            2000, entitled “Systems and Methods for Generating and
coupled to the network each may have access to data that is            Modulating Illumination Conditions:
present on the communications medium or media; however,                   U.S. patent application Ser. No. 09/675,419, filed Sep. 29,
a given device may be “addressable' in that it is configured      10   2000, entitled “Systems and Methods for Calibrating Light
to selectively exchange data with (i.e., receive data from             Output by Light-Emitting Diodes:
and/or transmit data to) the network, based, for example, on              U.S. patent application Ser. No. 09/870,418, filed May 30,
one or more particular identifiers (e.g., “addresses')                 2001, entitled “A Method and Apparatus for Authoring and
assigned to it.                                                        Playing Back Lighting Sequences:
   The term “network” as used herein refers to any inter          15      U.S. patent application Ser. No. 10/045,629, filed Oct. 25,
connection of two or more devices (including controllers or            2001, entitled “Methods and Apparatus for Controlling
processors) that facilitates the transport of information (e.g.        Illumination:
for device control, data storage, data exchange, etc.)                    U.S. patent application Ser. No. 10/143,549, filed May 10,
between any two or more devices and/or among multiple                  2002, entitled “Systems and Methods for Synchronizing
devices coupled to the network. As should be readily appre             Lighting Effects:
ciated, various implementations of networks Suitable for                  U.S. patent application Ser. No. 10/158,579, filed May 30,
interconnecting multiple devices may include any of a                  2002, entitled “Methods and Apparatus for Controlling
variety of network topologies and employ any of a variety of           Devices in a Networked Lighting System:
communication protocols. Additionally, in various networks                U.S. patent application Ser. No. 10/325,635, filed Dec. 19,
according to the present invention, any one connection            25   2002, entitled “Controlled Lighting Methods and Appara
between two devices may represent a dedicated connection               tus:” and
between the two systems, or alternatively a non-dedicated                 U.S. patent application Ser. No. 10/360,594, filed Feb. 6,
connection. In addition to carrying information intended for           2003, entitled “Controlled Lighting Methods and Appara
the two devices, such a non-dedicated connection may carry             tuS.’
information not necessarily intended for either of the two        30
devices (e.g., an open network connection). Furthermore, it                    BRIEF DESCRIPTION OF THE FIGURES
should be readily appreciated that various networks of
devices as discussed herein may employ one or more                       The following figures depict certain illustrative embodi
wireless, wire/cable, and/or fiber optic links to facilitate           ments of the invention in which like reference numerals
information transport throughout the network.                     35   refer to like elements. These depicted embodiments are to be
  The term “user interface' as used herein refers to an                understood as illustrative of the invention and not as limiting
interface between a human user or operator and one or more             in any way.
devices that enables communication between the user and                   FIG. 1 illustrates exemplary operation of conventional
the device(s). Examples of user interfaces that may be                 A.C. dimming devices;
employed in various implementations of the present inven          40      FIG. 2 illustrates a conventional implementation for pro
tion include, but are not limited to, Switches, potentiometers,        viding power to an LED-based light source from an A.C. line
buttons, dials, sliders, a mouse, keyboard, keypad, various            Voltage;
types of game controllers (e.g., joysticks), track balls, dis             FIG. 3 illustrates a lighting unit including an LED-based
play Screens, various types of graphical user interfaces               light source according to one embodiment of the invention;
(GUIs), touch screens, microphones and other types of             45      FIG. 4 is a circuit diagram illustrating various compo
sensors that may receive some form of human-generated                  nents of the lighting unit of FIG. 3, according to one
stimulus and generate a signal in response thereto.                    embodiment of the invention;
   It should be appreciated the all combinations of the                   FIG. 5 illustrates a lighting unit including an LED-based
foregoing concepts and additional concepts discussed in                light source according to another embodiment of the inven
greater detail below are contemplated as being part of the        50   tion;
inventive subject matter disclosed herein. In particular, all            FIG. 6 is a circuit diagram illustrating various compo
combinations of claimed Subject matter appearing at the end            nents of the lighting unit of FIG. 5, according to one
of this disclosure are contemplated as being part of the               embodiment of the invention;
inventive subject matter.                                                 FIG. 7 is a block diagram of a processor-based lighting
   The following patents and patent applications are hereby       55   unit including an LED-based light source according to
incorporated herein by reference:                                      another embodiment of the invention;
  U.S. Pat. No. 6,016,038, issued Jan. 18, 2000, entitled                 FIG. 8 is a circuit diagram illustrating various compo
“Multicolored LED Lighting Method and Apparatus:                       nents of the power circuitry for the lighting unit of FIG. 7:
   U.S. Pat. No. 6,211,626, issued Apr. 3, 2001 to Lys et al.,            FIG. 9 is a circuit diagram illustrating a conventional
entitled “Illumination Components.”                               60   current sink employed in driving circuitry for an LED-based
   U.S. patent application Ser. No. 09/870,193, filed May 30,          light source, according to one embodiment of the invention;
2001, entitled “Methods and Apparatus for Controlling                     FIG. 10 is a circuit diagram illustrating an improved
Devices in a Networked Lighting System:                                current sink, according to one embodiment of the invention;
   U.S. patent application Ser. No. 09/344,699, filed Jun. 25,         and
1999, entitled “Method for Software Driven Generation of          65     FIG. 11 is a circuit diagram illustrating an improved
Multiple Simultaneous High Speed Pulse Width Modulated                 current sink, according to another embodiment of the inven
Signals;”                                                              tion.
         Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 20 of 29


                                                    US 7,352,138 B2
                              9                                                                     10
               DETAILED DESCRIPTION                                   based light sources (e.g., intensity, color, color temperature,
                                                                      temporal characteristics, etc.) via operation of a conven
  Overview                                                            tional dimmer and/or other control signals that may be
   Light Emitting Diode (LED) based illumination sources              present in connection with an A.C. line Voltage.
are becoming more popular in applications where general,                 Lighting units and systems employing various concepts
task, accent, or other lighting is desired. LED efficiencies,         according to the principles of the present invention may be
high intensities, low cost, and high level of controllability         used in a residential setting, commercial setting, industrial
are driving demand for LED-based light sources as replace             setting or any other setting where conventional A.C. dim
ments for conventional non LED-based light sources.                   mers are found or are desirable. Furthermore, the various
   While conventional A.C. dimming devices as discussed          10   concepts disclosed herein may be applied in lighting units
above often are employed to control conventional light                according to the present invention to ensure compatibility of
Sources Such as incandescent lights using an A.C. power               the lighting units with a variety of lighting control protocols
Source, Applicants have recognized and appreciated that               that provide various control signals via an A.C. power
generally such dimmers are not acceptable for use with                circuit.
Solid-state light sources such as LED-based light sources.       15      One example of Such a control protocol is given by the
Stated differently, Applicants have identified that LED               X10 communications language, which allows X10-compat
based light sources, which operate based on Substantially             ible products to communicate with each other via existing
D.C. power sources, generally are incompatible with dim               electrical wiring in a home (i.e., wiring that Supplies a
mercircuits that provide A.C. output signals. This situation          standard A.C. line Voltage). In a typical X10 implementa
impedes convenient substitution of LED-based light sources            tion, an appliance to be controlled (e.g., lights, thermostats,
into pre-existing lighting systems in which conventional              jacuzzi/hot tub, etc.) is plugged into an X10 receiver, which
light sources are operated via A.C. dimmer circuits.                  in turn plugs into a conventional wall socket coupled to the
   There are some solutions currently for providing power to          A.C. line voltage. The appliance to be controlled can be
LED-based lighting systems via an A.C. line Voltage, but              assigned with a particular address. An X10 transmitter/
these solutions suffer from significant drawbacks if applied     25   controller is plugged into another wall socket coupled to the
to A.C. dimmer circuits. FIG. 2 illustrates one such gener            line Voltage, and communicates control commands (e.g., on,
alized scenario, in which a standard A.C. line voltage 302            off dim, bright, etc.), via the same wiring providing the line
(e.g., 120 Vrms, 220 Vrms, etc.) is used to power an                  voltage, to one or more X10 receivers based at least in part
LED-based lighting system, such as a traffic light 808 (the           on the assigned address(es) (further information regarding
traffic light includes three modules of LED arrays, one red,     30   X10 implementations may be found at the website “www.s-
one yellow and one green, with associated circuitry). In the          marthome.com'). According to one embodiment, methods
arrangement of FIG. 2, a full-wave rectifier 802, together            and apparatus of the present invention facilitate compatibil
with capacitors 800 and 806 and resistor 804, filter the              ity of various LED-based light Sources and lighting units
applied A.C. line Voltage so as to Supply a substantially D.C.        with X10 and other communication protocols that commu
source of power for the traffic light 808. In particular, the    35   nicate control information in connection with an A.C. line
capacitor 800 may be specifically selected, depending on the          Voltage.
impedance of other circuit components, such that energy is               In general, methods and apparatus according to the
passed to the traffic light based primarily on the expected           present invention allow a Substantially complete retrofitting
frequency of the A.C. line Voltage (e.g., 60 Hz).                     of a lighting environment with solid state LED-based light
   One problem with the arrangement shown in FIG. 2 if the       40   Sources; in particular, pursuant to the present invention, the
applied A.C. signal is provided by a dimmer circuit rather            use of LED-based light sources as substitutes for incandes
than as a line Voltage is that the applied signal may include         cent light Sources is not limited to only those A.C. power
frequency components that are significantly different from            circuits that are Supplied directly from a line Voltage (e.g.,
the frequency of the line voltage for which the circuit was           via a Switch); rather, methods and apparatus of the present
designed. For example, consider a dimmer circuit that            45   invention allow LED-based light sources to be used in most
provides a duty cycle-controlled (i.e., angle modulated) A.C.         any conventional (e.g., incandescent) socket, including
signal 309 such as that shown in FIG. 1; by virtue of the             those coupled to an A.C. dimmer circuit and/or receiving
abrupt signal excursions due to the “chopping-off of por              signals other than a standard line Voltage.
tions of Voltage cycles, signals of this type include signifi            In various embodiments, an LED-based lighting unit or
cantly higher frequency components than a typical line           50   fixture according to the invention may include a controller to
Voltage. Were such an angle modulated A.C. signal to be               appropriately condition an A.C. signal provided by a dimmer
applied to the arrangement of FIG. 2, the capacitor 800               circuit so as to provide power to (i.e., "drive') one or more
would allow excess energy associated with these higher                LEDs of the lighting unit. The controller may drive the
frequency components to pass through to the traffic light, in         LED(s) using any of a variety of techniques, including
most cases causing fatal damage to the light sources.            55   analog control techniques, pulse width modulation (PWM)
   In view of the foregoing, one embodiment of the present            techniques or other power regulation techniques. Although
invention is directed generally to methods and apparatus for          not an essential feature of the present invention, in some
facilitating the use of LED-based light sources on A.C.               embodiments the circuitry of the LED-based lighting unit
power circuits that provide either a standard line Voltage or         may include one or more microprocessors that are pro
that are controlled by conventional dimmers (i.e., “A.C.         60   grammed to carry out various signal conditioning and/or
dimmer circuits'). In one aspect, methods and apparatus of            light control functions. In various implementations of both
the present invention facilitate convenient substitution of           processor and non-processor based embodiments, an LED
LED-based light sources in lighting environments employ               based lighting unit according to the invention may be
ing conventional dimming devices and conventional light               configured for operation on an A.C. dimmer circuit with or
Sources. In yet other aspects, methods and apparatus accord      65   without provisions for allowing one or more parameters of
ing to the present invention facilitate the control of one or         generated light to be adjusted via user operation of the
more parameters relating to the light generated by LED                dimmer.
         Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 21 of 29


                                                    US 7,352,138 B2
                               11                                                                  12
   More specifically, in one embodiment, an LED-based                  other control systems as well. For example, the color tem
lighting unit may include a controller wherein at least a              perature of an LED-based light source may be programmed
portion of the power delivered to the controller, as derived           to reduce as the intensity is reduced and these lighting
from an A.C. dimmer circuit, is regulated at a Substantially           changes may be controlled by a system other than a dimmer
constant value over a significant range of dimmer operation            system (e.g. wireless communication, wired communication
So as to provide an essentially stable power source for the            and the like) according to various embodiments of the
controller and other circuitry associated with the lighting            invention.
unit. In one aspect of this embodiment, the controller also               Another embodiment of the present invention is directed
may be configured to monitor the adjustable power provided             to a method for selling, marketing, and advertising of
by the dimmer circuit so as to permit adjustment of one or        10   LED-based light Sources and lighting systems. The method
more parameters of the light generated by the lighting unit            may include advertising an LED lighting system compatible
in response to operation of the dimmer.                                with conventional A.C. dimmers or dimming systems. The
   In particular, there are several parameters of light gener          method may also include advertising an LED light that is
ated by an LED-based light source (other than, or in addition          compatible with both dimmable and non-dimmable lighting
to, intensity or brightness, for example) that may be con         15   control systems.
trolled in response to dimmer operation according to the                  Following below are more detailed descriptions of various
present invention. For example, in various embodiments, an             concepts related to, and embodiments of methods and
LED-based lighting unit may be configured Such that one or             apparatus for providing power to LED-based lighting
more properties of the generated light such as color (e.g.,            according to the present invention. It should be appreciated
hue, Saturation or brightness), or the correlated color tem            that various aspects of the invention, as discussed above and
perature of white light, as well as temporal parameters (e.g.,         outlined further below, may be implemented in any of
rate of color variation or strobing of one or more colors) are         numerous ways, as the invention is not limited to any
adjustable via dimmer operation.                                       particular manner of implementation. Examples of specific
  As discussed above, in one embodiment, an LED-based                  implementations are provided for illustrative purposes only.
lighting unit may include one or more processor-based             25      Non-Processor Based Exemplary Embodiments
controllers, including one or more memory storage devices,                As discussed above, according to various embodiments,
to facilitate the foregoing and other examples of adjustable           LED-based light sources capable of operation via A.C.
light generation via dimmer operation. In particular, in one           dimmer circuits may be implemented with or without micro
embodiment, Such a lighting unit may be configured to                  processor-based circuitry. In this section, Some examples are
selectively execute, via dimmer operation, one or more            30   given of lighting units that include circuitry configured to
lighting programs stored in controller memory. Such light              appropriately condition A.C. signals provided by a dimmer
ing programs may represent various static or time-varying              circuit without the aid of a microprocessor or microcontrol
lighting effects involving multiple colors, color tempera              ler. In the sections that follow, a number of processor-based
tures, and intensities of generated light, for example. In one         examples are discussed.
aspect of this embodiment, the processor-based controller of      35      FIG. 3 illustrates an LED-based lighting unit 200 accord
the lighting unit may be configured to monitor the A.C.                ing to one embodiment of the present invention. For pur
signal provided by the dimmer circuit so as to select different        poses of illustration, the lighting unit 200 is depicted gen
programs and/or program parameters based on one or more                erally to resemble a conventional incandescent light bulb
changes in the monitored dimmer signal having a particular             having a screw-type base connector 202 to engage mechani
characteristic (e.g., a particular instantaneous value relating   40   cally and electrically with a conventional light Socket. It
to the dimmer signal, a particular time averaged value                 should be appreciated, however, that the invention is not
relating to the dimmer signal, an interruption of power                limited in this respect, as a number of other configurations
provided by the dimmer for a predetermined duration, a                 including other housing shapes and/or connector types are
particular rate of change of the dimmer signal, etc). Upon the         possible according to other embodiments. Various examples
selection of a new program or parameter, further operation        45   of power connector configurations include, but are not
of the dimmer may adjust the selected parameter or program.            limited to, screw-type connectors, wedge-type connectors,
   In another exemplary embodiment, an LED-based light                 multi-pin type connectors, and the like, to facilitate engage
ing unit according to the present invention may be config              ment with conventional incandescent, halogen, fluorescent
ured to be coupled to an A.C. dimmer circuit and essentially           or high intensity discharge (HID) type sockets. Such sock
recreate the lighting characteristics of a conventional incan     50   ets, in turn, may be connected directly to a source of A.C.
descent light as a dimmer is operated to increase or decrease          power (e.g., line Voltage), or via a Switch and/or dimmer to
the intensity of the generated light. In one aspect of this            the source of A.C. power.
embodiment, this simulation may be accomplished by                        The lighting unit 200 of FIG. 3 includes an LED-based
simultaneously varying the intensity and the color of the              light source 104 having one or more LEDs. The lighting unit
light generated by the LED-based source in response to            55   also includes a controller 204 that is configured to receive an
dimmer operation, so as to approximate the variable lighting           A.C. signal 500 via the connector 202 and provide operating
characteristics of an incandescent source whose intensity is           power to the LED-based light source 104. According to one
varied. In another aspect of this embodiment, such a simu              aspect of this embodiment, the controller 204 includes
lation is facilitated by a processor-based controller particu          various components to ensure proper operation of the light
larly programmed to monitor an A.C. signal provided by the        60   ing unit for A.C. signals 500 that are provided by a dimmer
dimmer circuit and respectively control differently colored            circuit and, more specifically, by a dimmer circuit that
LEDs of the lighting unit in response to dimmer operation so           outputs duty cycle-controlled (i.e., angle modulated) A.C.
as to simultaneously vary both the overall color and intensity         signals as discussed above.
of the light generated by the lighting unit.                              To this end, according to the embodiment of FIG. 3, the
   While many of the lighting effects discussed herein are        65   controller 204 includes a rectifier 404, a low pass (i.e., high
associated with dimmer compatible control, several effects             frequency) filter 408 and a DC converter 402. In one aspect
may be generated according to the present invention using              of this embodiment, the output of the DC converter 402
         Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 22 of 29


                                                     US 7,352,138 B2
                              13                                                                       14
provides an essentially stable DC voltage as a power Supply             nents may be used in serial and/or parallel arrangements
for the LED-based light source 104, regardless of user                  with the LED source 104 to appropriately couple the source
adjustments of the dimmer that provides the A.C. signal 500.            to the DC supply voltage.
More specifically, in this embodiment, the various compo                   According to another embodiment of the invention, an
nents of the controller 204 facilitate operation of the lighting        LED-based light source not only may be safely powered by
unit 200 on a dimmer circuit without providing for adjust               an A.C. dimmer circuit, but additionally the intensity of light
ment of the generated light based on dimmer operation;                  generated by the light source may be adjusted via user
rather, the primary function of the controller 204 in the               operation of a dimmer that controls the A.C. signal provided
embodiment of FIG. 3 is to ensure that no damage is done                by the dimmer circuit. FIG. 5 shows another example of a
to the LED-based light source based on deriving power from         10   lighting unit 200A, similar to the lighting unit shown in FIG.
an A.C. dimmer circuit.                                                 3, that is suitable for operation via a dimmer circuit. Unlike
    In particular, according to one aspect of this embodiment,          the lighting unit shown in FIG. 3, however, the lighting unit
an essentially constant DC power is provided to the LED                 200A of FIG. 5 is configured to have an adjustable light
based light Source as long as the dimmer circuit outputs an             output that may be controlled via a dimmer. To this end, the
A.C. signal 500 that provides sufficient power to operate the 15 controller 204A shown in FIG. 5 includes an additional
controller 204. In one implementation, the dimmer circuit adjustment circuit 208 that further conditions a signal output
may output an A.C. signal 500 having a duty cycle of as low from the DC converter 402. The adjustment circuit 208 in
as 50% “on” (i.e., conducting) that provides sufficient power turn provides a variable drive signal to the LED-based light
to cause light to be generated by the LED-based light source source 104, based on variations in the A.C. signal 500 (e.g.,
104. In yet another implementation, the dimmer circuit may variations in the average Voltage of the signal) in response
provide an A.C. signal 500 having a duty cycle of as low as to user operation of the dimmer.
25% or less “on” that provides sufficient power to the light            FIG. 6 is an exemplary circuit diagram that illustrates
Source 104. In this manner, user adjustment of the dimmer some of the details of the various components shown in FIG.
over a significantly wide range does not substantially affect 5, according to one embodiment of the invention. Many of
the light output of the lighting unit 200. Again, the foregoing 25 the circuit elements shown in FIG. 6 are similar or identical
examples are provided primarily for purposes of illustration, to those shown in FIG. 4. The additional adjustment circuit
as the invention is not necessarily limited in these respects. 208 is implemented in FIG. 6 in part by the resistors R2 and
    FIG. 4 is an exemplary circuit diagram that illustrates R6 which form a voltage divider in the feedback loop of the
some of the details of the various components shown in FIG. integrated circuit U1. A control voltage 410 is derived at the
3, according to one embodiment of the invention. Again, one 30 junction of the resistors R2 and R6, which control voltage
of the primary functions of the circuitry depicted in FIG. 4 varies in response to variations in the A.C. signal 500 due to
is to ensure safe operation of the LED-based light source 104 dimmer operation. The control voltage 410 is applied via
based on an A.C. signal 500 provided to the lighting unit 200 diode D5 to a voltage-to-current converter implemented by
via a conventional A.C. dimmer circuit. As shown in FIG. 4,          resistor R1 and transistor Q1, which provide a variable drive
the rectifier 404 may be realized by a diode bridge (D47. 35 current to the LED-based light source 104 that tracks
D48, D49 and D50), while the low pass filter is realized from adjustments of the dimmer's user interface. In this manner,
the various passive components (capacitors C2 and C3. the intensity of the light generated by the light source 104
inductor L2, and resistors R4 and R6) shown in the figure. may be varied via the dimmer over a significant range of
In this embodiment, the DC converter 402 is realized in part dimmer operation. Of course, it should be appreciated that if
using the integrated circuit model number TNY264/266 40 the dimmer is adjusted such that the A.C. signal 500 is no
manufactured by Power Integrations, Inc., 5245 Hellyer longer capable of providing adequate power to the associ
Avenue, San Jose, Calif. 95138 (www.powerint.com), and is ated circuitry, the light source 104 merely ceases to produce
configured to provide a 16 VDC supply voltage to power the light.
LED-based light source 104.                                             It should be appreciated that in the circuit of FIG. 6, the
    It should be appreciated that filter parameters (e.g., of the 45 control voltage 410 is essentially a filtered, scaled, maxi
low pass filter shown in FIG. 4) are significantly important mum limited version of average DC voltage fed to the DC
to ensure proper operation of the controller 204. In particu converter. This circuit relies on the DC converter to sub
lar, the cutoff frequencies of the filter must be substantially stantially discharge the input capacitors each half cycle. In
less than a switching frequency of the DC converter, but practice this is easily achieved because input current to the
Substantially greater than the typical several cycle cutoff 50 controller stays fairly constant or increases as the duty cycle
frequency employed in ordinary Switch-mode power Sup of the signal 500 is reduced, so long as device output does
plies. According to one implementation, the total input not decrease faster than the control Voltage.
capacitance of the controller circuit is such that little energy        Processor-Based Exemplary Embodiments
remains in the capacitors at the conclusion of each half cycle          According to other embodiments of the invention, an
of the AC waveform. The inductance similarly should be 55 LED-based lighting unit suitable for operation via an A.C.
chosen to provide adequate isolation of the high frequency dimmer circuit may be implemented using a processor-based
components created by the DC converter to meet regulatory controller. Below, an embodiment of an LED-based lighting
requirements (under certain conditions this value may be unit including a processor is presented, including a discus
Zero). In yet other implementations, it may be advantageous sion of how Such a lighting unit may be particularly con
to place all or part of the filter components ahead of the 60 figured for operation via an A.C. dimmer circuit. For
bridge rectifier 404.                                                example, in addition to a microprocessor, Such a processor
   The light source 104 of FIG. 4 may include one or more based lighting unit also may include, and/or receive signal(s)
LEDs (as shown for example as the LEDs D52 and D53 in from, one or more other components associated with the
FIG. 4) having any of a variety of colors, and multiple LEDs microprocessor to facilitate the control of the generated light
may be configured in a variety of serial or parallel arrange 65 based at least in part on user adjustment of a conventional
ments. Additionally, based on the particular configuration of A.C. dimmer. Once a processor-based control scheme is
the LED source 104, one or more resistors or other compo implemented in a lighting unit according to the present
         Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 23 of 29


                                                     US 7,352,138 B2
                              15                                                                       16
invention, a virtually limitless number of configurations are           spectra (i.e., wavelengths or wavelength bands), including,
possible for controlling the generated light.                           but not limited to, various visible colors (including essen
   FIG. 7 shows a portion of an LED-based lighting unit                 tially white light), various color temperatures of white light,
200B that includes a processor-based controller 204B                    ultraviolet, or infrared. LEDs having a variety of spectral
according to one embodiment of the invention. Various                   bandwidths (e.g., narrow band, broader band) may be
examples of processor controlled LED-based lighting units               employed in various implementations of the lighting unit
similar to that described below in connection with FIG. 7               2OOB.
may be found, for example, in U.S. Pat. No. 6,016,038,                     In another aspect of the lighting unit 200B shown in FIG.
issued Jan. 18, 2000 to Mueller et al., entitled “Multicolored          7, the lighting unit may be constructed and arranged to
LED Lighting Method and Apparatus.” and U.S. Pat. No.              10   produce a wide range of variable color radiation. For
6.211,626, issued Apr. 3, 2001 to Lys et al., entitled “Illu            example, the lighting unit 200B may be particularly
mination Components,” which patents are both hereby                     arranged such that the processor-controlled variable inten
incorporated herein by reference.                                       sity light generated by two or more of the light Sources
   In one aspect, while not shown explicitly in FIG. 7, the             combines to produce a mixed colored light (including essen
lighting unit 200B may include a housing structure that is         15   tially white light having a variety of color temperatures). In
configured similarly to the other lighting units shown in               particular, the color (or color temperature) of the mixed
FIGS. 3 and 5 (i.e., as a replacement for an incandescent               colored light may be varied by varying one or more of the
bulb having a conventional Screw-type connector). Again,                respective intensities of the light sources (e.g., in response to
however, it should be appreciated that the invention is not             one or more control signals output by the processor and
limited in this respect; more generally, the lighting unit 200B         drive circuitry). Furthermore, the processor 102 may be
may be implemented using any one of a variety of mounting               particularly configured (e.g., programmed) to provide con
arrangements for the light Source(s), enclosure/housing                 trol signals to one or more of the light sources so as to
arrangements and shapes to partially or fully enclose the               generate a variety of static or time-varying (dynamic) multi
light sources, and/or electrical and mechanical connection              color (or multi-color temperature) lighting effects.
configurations.                                                    25      Thus, the lighting unit 200B may include a wide variety
   As shown in FIG. 7, the lighting unit 200B includes one              of colors of LEDs in various combinations, including two or
or more light sources 104A, 104B, and 104C (shown col                   more of red, green, and blue LEDs to produce a color mix,
lectively as 104), wherein one or more of the light sources             as well as one or more other LEDs to create varying colors
may be an LED-based light source that includes one or more              and color temperatures of white light. For example, red,
light emitting diodes (LEDs). In one aspect of this embodi         30   green and blue can be mixed with amber, white, UV, orange,
ment, any two or more of the light sources 104A, 104B, and              IR or other colors of LEDs. Such combinations of differently
104C may be adapted to generate radiation of different                  colored LEDs in the lighting unit 200B can facilitate accu
colors (e.g. red, green, and blue, respectively). Although              rate reproduction of a host of desirable spectrums of lighting
FIG. 7 shows three light sources 104A, 104B, and 104C, it               conditions, examples of which includes, but are not limited
should be appreciated that the lighting unit is not limited in     35   to, a variety of outside daylight equivalents at different times
this respect, as different numbers and various types of light           of the day, various interior lighting conditions, lighting
sources (all LED-based light sources, LED-based and non                 conditions to simulate a complex multicolored background,
LED-based light sources in combination, etc.) adapted to                and the like. Other desirable lighting conditions can be
generate radiation of a variety of different colors, including          created by removing particular pieces of spectrum that may
essentially white light, may be employed in the lighting unit      40   be specifically absorbed, attenuated or reflected in certain
200B, as discussed further below.                                       environments.
   As shown in FIG. 7, the lighting unit 200B also may                     As shown in FIG. 7, the lighting unit 200B also may
include a processor 102 that is configured to control drive             include a memory 114 to store various information. For
circuitry 109 to drive the light sources 104A, 104B, and                example, the memory 114 may be employed to store one or
104C so as to generate various intensities of light from the       45   more lighting programs for execution by the processor 102
light Sources. For example, in one implementation, the                  (e.g., to generate one or more control signals for the light
processor 102 may be configured to output via the drive                 Sources), as well as various types of data useful for gener
circuitry 109 at least one control signal for each light source         ating variable color radiation (e.g., calibration information).
So as to independently control the intensity of light gener             The memory 114 also may store one or more particular
ated by each light source. Some examples of control signals        50   identifiers (e.g., a serial number, an address, etc.) that may
that may be generated by the processor and drive circuitry to           be used either locally or on a system level to identify the
control the light Sources include, but are not limited to, pulse        lighting unit 200B. In various embodiments, such identifiers
modulated signals, pulse width modulated signals (PWM),                 may be pre-programmed by a manufacturer, for example,
pulse amplitude modulated signals (PAM), pulse code                     and may be either alterable or non-alterable thereafter (e.g.,
modulated signals (PCM) analog control signals (e.g., cur          55   via Some type of user interface located on the lighting unit,
rent control signals, Voltage control signals), combinations            via one or more data or control signals received by the
and/or modulations of the foregoing signals, or other control           lighting unit, etc.). Alternatively, such identifiers may be
signals.                                                                determined at the time of initial use of the lighting unit in the
   In one implementation of the lighting unit 200B, one or              field, and again may be alterable or non-alterable thereafter.
more of the light sources 104A, 104B, and 104C shown in            60      In another aspect, as also shown in FIG. 7, the lighting
FIG.7 may include a group of multiple LEDs or other types               unit 200B optionally may be configured to receive a user
of light sources (e.g., various parallel and/or serial connec           interface signal 118 that is provided to facilitate any of a
tions of LEDs or other types of light sources) that are                 number of user-selectable settings or functions (e.g., gener
controlled together by the processor 102. Additionally, it              ally controlling the light output of the lighting unit 200B,
should be appreciated that one or more of the light sources        65   changing and/or selecting various pre-programmed lighting
104A, 104B, and 104C may include one or more LEDs that                  effects to be generated by the lighting unit, changing and/or
are adapted to generate radiation having any of a variety of            selecting various parameters of selected lighting effects,
         Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 24 of 29


                                                     US 7,352,138 B2
                             17                                                                         18
setting particular identifiers such as addresses or serial              light sensors (e.g., sensors that are sensitive to one or more
numbers for the lighting unit, etc.). In one embodiment of              particular spectra of electromagnetic radiation), various
the invention discussed further below, the user interface               types of cameras, Sound or vibration sensors or other pres
signal 118 may be derived from an A.C. signal provided by               Sure/force transducers (e.g., microphones, piezoelectric
a dimmer circuit and/or other control signal(s) on an A.C.              devices), and the like.
power circuit, so that the light generated by the light Source             As also shown in FIG. 7, the lighting unit 200B may
104 may be controlled in response to dimmer operation                   include one or more communication ports 120 to facilitate
and/or the other control signal(s).                                     coupling of the lighting unit to any of a variety of other
   More generally, in one aspect of the embodiment shown                devices. For example, one or more communication ports 120
in FIG. 7, the processor 102 of the lighting unit 200B is          10
                                                                        may facilitate coupling multiple lighting units together as a
configured to monitor the user interface signal 118 and                 networked lighting system, in which at least Some of the
control one or more of the light sources 104A, 104B, and                lighting units are addressable (e.g., have particular identifi
104C based at least in part on the user interface signal. For           ers or addresses) and are responsive to particular data
example, the processor 102 may be configured to respond to              transported across the network.
the user interface signal by originating one or more control       15
                                                                           In particular, in a networked lighting system environment,
signals (e.g., via the drive circuitry 109) for controlling one
or more of the light sources. Alternatively, the processor 102          as data is communicated via the network, the processor 102
may be configured to respond by selecting one or more                   of each lighting unit coupled to the network may be con
pre-programmed control signals stored in memory, modify                 figured to be responsive to particular data (e.g., lighting
ing control signals generated by executing a lighting pro               control commands) that pertain to it (e.g., in Some cases, as
gram, Selecting and executing a new lighting program from               dictated by the respective identifiers of the networked light
memory, or otherwise affecting the radiation generated by               ing units). Once a given processor identifies particular data
one or more of the light sources.                                       intended for it, it may read the data and, for example, change
   To this end, the processor 102 may be configured to use              the lighting conditions produced by its light sources accord
any one or more of several criteria to “evaluate” the user         25   ing to the received data (e.g., by generating appropriate
interface signal 118 and perform one or more functions in               control signals to the light sources). In one aspect, the
response to the user interface signal. For example, the                 memory 114 of each lighting unit coupled to the network
processor 102 may be configured to take some action based               may be loaded, for example, with a table of lighting control
on a particular instantaneous value of the user interface               signals that correspond with data the processor 102 receives.
signal, a change of Some characteristic of the user interface      30   Once the processor 102 receives data from the network, the
signal, a rate of change of some characteristic of the user             processor may consult the table to select the control signals
interface signal, a time averaged value of some characteristic          that correspond to the received data, and control the light
of the user interface signal, periodic patterns or interruptions        Sources of the lighting unit accordingly.
of the user interface signal having particular durations,                  In one aspect of this embodiment, the processor 102 of a
Zero-crossings of an A.C. user interface signal, etc.              35   given lighting unit, whether or not coupled to a network,
   In one embodiment, the processor is configured to digi               may be configured to interpret lighting instructions/data that
tally sample the user interface signal 118 and process the              are received in a DMX protocol (as discussed, for example,
samples according to some predetermined criteria to deter               in U.S. Pat. Nos. 6,016,038 and 6,211,626), which is a
mine if one or more functions need to be performed. In yet              lighting command protocol conventionally employed in the
another embodiment, the memory 114 associated with the             40   lighting industry for some programmable lighting applica
processor 102 may include one or more tables or, more                   tions. However, it should be appreciated that lighting units
generally, a database, that provides a mapping of values                suitable for purposes of the present invention are not limited
relating to the user interface signal to values for various             in this respect, as lighting units according to various embodi
control signals used to control the LED-based light Source              ments may be configured to be responsive to other types of
104 (e.g., a particular value or condition associated with the     45   communication protocols so as to control their respective
user interface signal may correspond to particular duty                 light sources.
cycles of PWM signals respectively applied to differently                  The lighting unit 200B of FIG. 7 also includes power
colored LEDs of the light source). In this manner, a wide               circuitry 108 that is configured to derive power for the
variety of lighting control functions may be performed based            lighting unit based on an A.C. signal 500 (e.g., a line Voltage,
on the user interface signal.                                      50   a signal provided by a dimmer circuit, etc.). In one imple
   FIG. 7 also illustrates that the lighting unit 200B may be           mentation of the lighting unit 200B, the power circuitry 108
configured to receive one or more signals 122 from one or               may be configured similarly to portions of the circuits shown
more other signal sources 124. In one implementation, the               in FIGS. 4 and 6, for example. In particular, FIG. 8 illus
processor 102 of the lighting unit may use the signal(s) 122,           trates one exemplary circuit arrangement for the power
either alone or in combination with other control signals          55   circuitry 108, based on several of the elements shown in
(e.g., signals generated by executing a lighting program,               FIGS. 4 and 6, that may be employed in one implementation
user interface signals, etc.), so as to control one or more of          of the lighting unit 200B. In the circuit shown in FIG. 8, a
the light sources 104A, 104B and 104C in a manner similar               5 Volt DC output 900 is provided for at least the processor
to that discussed above in connection with the user interface.          102, whereas a 16 Volt DC output 902 is provided for the
Some examples of a signal source 124 that may be employed          60   drive circuitry 109, which ultimately provides power to the
in, or used in connection with, the lighting unit 200B of FIG.          LED-based light source 104. Like the circuits shown in
7 include any of a variety of sensors or transducers that               FIGS. 4 and 6, it should be appreciated that as the overall
generate one or more signals 122 in response to some                    power provided by the A.C. signal 500 is reduced due to
stimulus. Examples of Such sensors include, but are not                 operation of a dimmer, for example, at Some point the power
limited to, various types of environmental condition sensors,      65   circuitry 108 will be unable to provide sufficient power to
Such as thermally sensitive (e.g., temperature, infrared)               the various components of the lighting unit 200B and it will
sensors, humidity sensors, motion sensors, photosensors/                cease to generate light. Nonetheless, in one aspect, the
         Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 25 of 29


                                                     US 7,352,138 B2
                               19                                                                    20
power circuitry 108 is configured to provide sufficient power           predetermined manner (e.g., instantaneously interrupting the
to the lighting unit over a significant range of dimmer                 power for a predetermined period via an on/off switch
operation.                                                              incorporated with the dimmer, adjusting the dimmer's user
   According to another embodiment of the invention, the                interface at a quick rate, etc.). As discussed above in
power circuitry 108 shown in FIG.8 may be modified to also              connection with user interface signal concepts, any number
provide a control signal that reflects variations in the A.C.           of criteria may be used to evaluate dimmer operation and
signal 500 (e.g., changes in the average Voltage) in response           determine if a new program selection is desired, or if
to dimmer operation. For example, the circuit of FIG.8 may              adjustment of a currently executing program is desired.
be modified to include additional components similar to                 Various examples of program or mode selection via a user
those shown in connection with the adjustment circuit 208 of       10   interface, as well as parameter adjustment within a selected
FIG. 6 which provide the control voltage 410 (e.g., a resistor          program or mode, are discussed in U.S. Non-provisional
divider network in the opto-isolator feedback loop). A con              Application Ser. No. 09/805,368 and U.S. Non-provisional
trol signal similarly derived from the circuit of FIG.8 may             Application Ser. No. 10/045,629, incorporated herein by
serve as the user interface signal 118 applied to the processor         reference.
102, as indicated by the dashed line 410B shown in FIG. 7.         15      In this example, once the second program begins to
In other embodiments, the circuit of FIG.8 may be modified              execute, the user may change the intensity of the generated
So as to derive a control/user interface signal from other              light (at the previously adjusted color) by Subsequent “nor
portions of the circuitry, such as an output of the rectifier or        mal” operation (e.g., gradual adjustment) of the dimmer's
low pass filter, for example.                                           user interface. Using the foregoing exemplary procedure, the
   In yet another embodiment, the user interface signal 118             user may adjust both the intensity and the color of the light
provided to the processor 102 may be the A.C. signal 500                emitted from the lighting unit via a conventional A.C.
itself, as indicated in FIG. 7 by the connections 500B. In this         dimmer.
embodiment, the processor 102 may be particularly pro                      It should be appreciated that the foregoing example is
grammed to digitally sample the A.C. signal 500 and detect              provided primarily for purposes of illustration, and that the
changes in one or more characteristics of the A.C. signal          25   invention is not limited in these respects. In general, accord
(e.g., amplitude variations, degree of angle modulation,                ing to various embodiments of the invention, multiple
etc.). In this manner, rather than respond to a control signal          parameters relating to the generated light may be changed in
that is derived based on variations of an average Voltage of            sequence, or simultaneously in combination. Also, via selec
the A.C. signal 500 due to dimmer operation, the processor              tion and execution of a lighting program, temporal charac
may respond to dimmer operation by “more directly' moni            30   teristics of the generated light also may be adjusted (e.g.,
toring some characteristic (e.g., the degree of angle modu              rate of strobing of a given color, rate of change of a rainbow
lation) of the A.C. dimmer output signal. A number of                   wash of colors, etc.).
techniques readily apparent to those skilled in the art, some              For example, in one embodiment, an LED-based light
of which were discussed above in connection with the user               Source coupled to an A.C. dimmer circuit may be configured
interface signal 118, may be similarly implemented by the          35   to essentially recreate the lighting characteristics of a con
processor to sample and process the A.C. signal 500.                    ventional incandescent light as a dimmer is operated to
   Once a user interface signal 118 that represents dimmer              increase or decrease the intensity of the generated light. In
operation is derived using any of the techniques discussed              one aspect of this embodiment, this simulation may be
above (or other techniques), the processor 102 may be                   accomplished by simultaneously varying the intensity and
programmed to implement any of a virtually limitless vari          40   the color of the light generated by the LED-based source via
ety of light control functions based on user adjustment of the          dimmer operation.
dimmer. For example, user adjustment of a dimmer may                       More specifically, in conventional incandescent light
cause the processor to change one or more of the intensity,             Sources, the color temperature of the light emitted generally
color, correlated color temperature, or temporal qualities of           reduces as the power dissipated by the light source is
the light generated by the lighting unit 200B.                     45   reduced (e.g., at lower intensity levels, the correlated color
   To more specifically illustrate the foregoing, consider the          temperature of the light produced may be near 2000 K, while
lighting unit 200B configured with two lighting programs                the correlated color temperature of the light at higher
stored in the memory 114; the first lighting program is                 intensities may be near 3200 K). This is why an incandescent
configured to allow adjustment of the overall color of the              light tends to appear redder as the power to the light Source
generated light in response to dimmer operation, and the           50   is reduced. Accordingly, in one embodiment, an LED-based
second lighting program is configured to allow adjustment               lighting unit may be configured such that a single dimmer
of the overall intensity of the generated light, at a given             adjustment may be used to simultaneously change both the
color, in response to dimmer operation. Moreover, the                   intensity and color of the light source so as to produce a
processor is programmed Such that a particular type of                  relatively high correlated color temperature at higher inten
dimmer operation toggles between the two programs, and             55   sities (e.g. when the dimmer provides essentially “full
Such that on initial power-up, one of the two programs (e.g.,           power) and produce lower correlated color temperatures at
the first program) is automatically executed as a default.              lower intensities, so as to mimic an incandescent source.
   In this example, on power up, the first program (e.g.,                  Another embodiment of the present invention is directed
adjustable color) begins executing, and a user may change               to a flame simulation control system, or other simulation
the overall color of the generated light by operating the          60   control system. The system may include an LED-based light
dimmer user interface in a “normal fashion over some                    Source or lighting unit arranged to produce flame effects or
range of adjustment (e.g., the color may be varied through              simulations. Such a flame simulation system may be used to
a rainbow of colors from red to blue with gradual adjustment            replace more conventional flame simulation systems (e.g.
of the dimmer's user interface).                                        incandescent or neon). The flame simulation lighting device
   Once arriving at a desirable color, the user may then select    65   may be configured (e.g., include a lighting program) for
the second program (e.g., adjustable intensity) for execution           altering the appearance of the generated light to simulate
by operating the dimmer user interface in Some particular               wind blowing through the flame or random flickering effects
         Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 26 of 29


                                                    US 7,352,138 B2
                             21                                                                        22
to make the simulation more realistic. Such a simulation               sliders, etc.) to facilitate user operation of the controller. In
system may be associated with a user interface to control the          particular, in one implementation, the Supply Voltage con
effects, and also may be configured to be adapted for use              troller may be implemented to resemble a conventional
and/or controlled via an A.C. dimmer circuit (e.g., a dimmer           dimmer (e.g., having a knob or a slider as a user interface),
control system may be used to change the effects of the                in which an associated processor is particularly programmed
simulation system). In other implementations, the user inter           to monitor operation of the user interface and generate
face may communicate to the simulation device through                  control information in response to Such operation. The
wired or wireless communication and a user may be able to              processor also is programmed to transmit the control infor
alter the effects of the device through the user interface. The        mation via one or more communication channels of the
simulation device may include an effect that can be modified      10   power signal, as discussed above.
for rate of change, intensity, color, flicker rate, to simulate           In other aspects of this embodiment, unlike currently
windy conditions, still conditions, moderate conditions or             available home control networks/systems such as X10, the
any other desirable modification.                                      device(s) being controlled by the power signal essentially
   Many lighting control systems do not include dimmer                 are defined by the electrical wiring that provides the power
circuits where dimming and other alterable lighting effects       15   signal, rather than by programming or addresses assigned to
would be desirable. Accordingly, yet another embodiment of             the device(s). Additionally, other “non-controllable' devices
the present invention is directed to a lighting effect control         (i.e., not configured to be responsive to the control infor
system including a wireless control system. According to               mation transported on the power signal) may be coupled to
this embodiment, an LED-based light Source or lighting unit            the power signal without any detrimental effect, and allow
may be adapted to receive wireless communications to effect            for a mix of controllable and non-controllable devices on the
lighting changes in the lighting system (e.g., see FIG. 7 in           same power circuit (i.e., delivering the same power signal to
connection with communication link 120). A wireless trans              all devices on the circuit). Moreover, devices in different
mitter may be used by a user to change the lighting effects            wiring domains (i.e., on different power circuits) are guar
generated by the lighting system. In one implementation, the           anteed through topology not to interfere with, or be respon
transmitter is associated with a power switch for the control     25   sive to, the power signal on a particular power circuit. In yet
system. For example, the power Switch may be a wall                    another aspect, the power signal of this embodiment is
mounted power Switch and a user interface may be associ                essentially “transparent to (i.e., does not interfere with)
ated with the wall-mounted switch. The user interface may              other protocols such as X10.
be used to generate wireless communication signals that are               In one exemplary implementation based on a Supply
communicated to the lighting system to cause a change in          30   Voltage controller providing a power signal as discussed
the light emitted. In another embodiment, the signals are              above on a given power circuit, a number of lighting devices
communicated to the lighting system over the power wires               (e.g., conventional lighting devices, LED-based lighting
in a multiplexed fashion where the light decodes the data              units, etc) may be coupled to the power circuit and config
from the power.                                                        ured such that they are essentially non-responsive to any
  Yet another embodiment of the invention is directed to          35   control information transmitted on the power circuit. For
methods and apparatus for communicating control informa                example, the “non-responsive’ lighting devices may be
tion to one or more lighting devices, as well as other devices         conventional incandescent light sources or other devices that
that typically are powered via a standard A.C. line Voltage,           receive power via the portion of the power signal that does
by using a portion of the duty cycle of the line Voltage to            not include the communication channel. These lighting
communicate the control information. For example, accord          40   devices may serve in a given environment to provide general
ing to one embodiment, a Supply Voltage controller is                  illumination in the environment.
configured to receive a standard A.C. line Voltage as an                  In addition to the non-responsive lighting devices in this
input, and provide as an output a power signal including               example, one or more other controllable lighting devices
control information. The power signal provides an essen                (e.g., particularly configured LED-based lighting units) also
tially constant A.C. power source; however, according to          45   may be coupled to the same power circuit and configured to
one aspect of this embodiment, the signal periodically is              be responsive to the control information in the communica
“interrupted (e.g., a portion of the AC duty cycle over a              tion channel of the power signal (i.e., responsive to user
period of cycles is removed) to provide one or more com                operation of the Supply Voltage controller). In this manner,
munication channels over which control information (e.g.,              the controllable lighting device(s) may provide various types
digitally encoded information) may be transmitted to one or       50   of accent/special effects lighting to complement the general
more devices coupled to the power signal. The device(s)                illumination provided by the other “non-responsive' devices
coupled to the power signal may be particularly configured             on the same power circuit.
to be responsive in Some way to such control information.                 Exemplary Drive Circuit Embodiments
   For example, it should be appreciated that the various                 With reference again to FIG. 7, the drive circuitry 109 of
LED-based lighting units disclosed herein, having the capa        55   the lighting unit 200B may be implemented in numerous
bility to provide power to LED-based light sources from a              ways, one of which employs one or more current drivers
standard A.C. line Voltage, an A.C. dimmer circuit (e.g.,              respectively corresponding to the one or more light sources
providing an angle modulated power source), or from a                  104A, 104B and 104C (collectively 104). In particular,
power Source in which other control signals may be present             according to one embodiment, the drive circuitry 109 is
in connection with an A.C. line Voltage, may be particularly      60   configured Such that each differently colored light Source is
configured to be compatible with the power signal described            associated with a voltage to current converter that receives
above and responsive to the control information transmitted            a Voltage control signal (e.g., a digital PWM signal) from the
over the communication channel.                                        processor 102 and provides a corresponding current to
   According to one aspect of this embodiment, a Supply                energize the light source. Such a driver circuit is not limited
Voltage controller to provide a power signal as discussed         65   to implementations of lighting units that are particularly
above may be implemented as a processor-based user inter               configured for operation via an A.C. dimmer circuit; more
face, including any number of features (e.g., buttons, dials,          generally, lighting units similar to the lighting unit 200B and
         Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 27 of 29


                                                      US 7,352,138 B2
                             23                                                                      24
configured for use with various types of power sources (e.g.,           the use of resistors R4 and R1. In particular, the values of
A.C. line Voltages, A.C. dimmer circuits, D.C. power                    resistors R4 and R1 are selected so as to slightly increase the
Sources) may employ driver circuitry including one or more              Voltage at the node “B” as compared to the arrangement
Voltage to current converters.                                          shown in FIG. 9. As a result, when the reference voltage at
   FIG. 9 illustrates one example of a portion of the driver            the node “C” is zero (i.e., when the digital control signal is
circuitry 109 employing a conventional voltage to current               such that the light source 104A is intended to be off), the
converter, also referred to as a “current sink 910. As shown            voltage at the node “B” is slightly above that at the node
in FIG.9, the current sink 910 receives a digital input control         “C”. This voltage difference forces the op-amp to drive its
signal from the processor 102 and provides a current I to               output low, which hence drives transistor M1 well into its
drive the light source 104A. It should be appreciated that,        10   “off region and avoids any inadvertent flow of the current
according to one embodiment, multiple light sources are                 I4.
included in the lighting unit, and that the driver circuitry 109           The small known error voltage introduced at the node “B”
includes circuitry similar to that shown in FIG. 9 for each             does not necessarily result in any increase in current error.
light source (wherein the processor provides one control                In one embodiment, the values of resistors R2 and R5 may
signal for each current sink).                                     15   be adjusted to compensate for the effects of the error voltage.
   The current sink 910 illustrated in FIG. 9 is widely used            For example, resistors R4 and R1 may be selected to result
for control of current in various applications, and is dis              in 20 mV at the node “B” when the node “C” is at Zero volts
cussed in many popular textbooks (e.g., see Intuitive IC                (such that the OP AMP is in the “off” state). In the “on” state,
OPAMPS, Thomas M. Frederiksen, 1984, pages 186-189).                    the circuit may be configured such that there is approxi
The operational amplifier based current sink of FIG. 9                  mately 5 mV of sense voltage at the node “A” (across the
functions to maintain the Voltage at the node 'A' (i.e., across         resistor R6). The error voltage is added to the desired sense
the resistor R6) and the “reference' voltage at the node “C”            resistor voltage, and the values of resistors R2 and R5 are
(at the non-inverting input of the operational amplifier U1A)           appropriately selected to result in a 25 mV reference voltage
at the same value. In this manner, the light source current I           at the node “C” in the presence of a digital control signal
is related to (i.e., tracks) the digital control signal provided   25   indicating an “on” state. In one embodiment, the circuit may
by the processor 102.                                                   be configured such that the output current I and sense
   The reference voltage at the point “C” in FIG.9 may be               Voltage at node “A” may be much greater than the mini
developed in a variety of ways, and the Frederiksen text                mums, for various reasons, but most notably because lower
referenced above Suggests that a resistor divider (e.g., R2             cost op-amps may be used to achieve 1% accuracy if the
and R5) is a good method of creating this voltage. Generally,      30   sense voltage is increased to the 300-700 mV range.
the reference Voltage is chosen by a designer of the circuit               FIG. 11 shows yet another embodiment of a current sink
as a compromise; on one hand, the voltage should be as low              910B, in which several optional components are added to the
as possible, to reduce the burden voltage (i.e. the lowest              circuit of FIG. 10, which increase the speed and current
Voltage at which the current I is maintained) of the current            capability of the circuit. In particular, as the size of transistor
sink. On the other hand, lowering the reference voltage            35   M1 is increased towards larger currents, capacitor C1 and
increases the circuit error, due to various sources, including:         resistor R3 may be added to compensate for the larger
1) the offset voltage of the op-amp; 2) differences in the              capacitance of M1. This capacitance presents a large load to
input bias currents of the op-amp; 3) poor tolerances of low            the op-amp, and for many op-amp designs, this can cause
value resistors; and 4) errors in sensing Small Voltages due            instability. Resistor R3 lowers the apparent load presented
to voltage drops across component interconnections. Low            40   by M1, and C1 provides a high frequency feedback path for
ering the reference Voltage also decreases the speed of the             the op-amp, which bypasses M1. In one aspect of this
circuit, because feedback to the op-amp is reduced. This                embodiment, the circuit impedance at nodes “B” and “C”
situation can also lead to instabilities in the circuit.                may be matched, to reduce the effects of op-amp bias
  The reference voltage at the point “C” in FIG. 9 need not             current. In another embodiment this matching may be
be constant, and it may be switched between any desired            45   avoided by using modern FET input op-amps.
Voltages to generate different currents. In particular, a pulse            Having thus described several illustrative embodiments of
width modulated (PWM) digital control voltage may be                    the invention, various alterations, modifications, and
applied to the circuit from the processor 102, to generate a            improvements will readily occur to those skilled in the art.
switched current I. Through careful selection of resistor               Such alterations, modifications, and improvements are
values for the voltage divider formed by resistors R2 and R5,      50   intended to be within the spirit and scope of the invention.
various circuit goals may be achieved, including the match              While some examples presented herein involve specific
ing of op-amp bias currents.                                            combinations of functions or structural elements, it should
  One issue with the circuit shown in FIG. 9 is that when the           be understood that those functions and elements may be
digital control signal from the processor is not present or off         combined in other ways according to the present invention
(e.g., at Zero volts), the operational amplifier U1A may not       55   to accomplish the same or different objectives. In particular,
turn the transistor M1 fully off. As a result, some current I           acts, elements and features discussed in connection with one
may still flow through the light source 104A, even though               embodiment are not intended to be excluded from a similar
the light source is intended to be off. In view of the                  or other roles in other embodiments. Accordingly, the fore
foregoing, one embodiment of the present invention is                   going description is by way of example only, and is not
directed to drive circuitry for LED-based light sources that       60   intended as limiting.
incorporates an improved current sink design to ensure more               The invention claimed is:
accurate control of the light sources.                                    1. An illumination apparatus, comprising:
   FIG. 10 illustrates one example of such an improved                    at least one LED; and
current sink 910A according to one embodiment of the                      at least one controller coupled to the at least one LED and
invention. The current sink 910A is configured such that           65        configured to receive a power-related signal from an
there is a known "error voltage' at the node “B” (e.g., the                  alternating current (A.C.) power source that provides
inverting input of the operational amplifier U1A), through                   signals other than a standard A.C. line Voltage, the at
           Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 28 of 29


                                                       US 7,352,138 B2
                               25                                                                       26
      least one controller further configured to provide power            wherein the at least one controller is configured to variably
      to the at least one LED based on the power-related                  control at least an intensity and a color temperature of the
      signal.                                                             white light simultaneously in response to operation of the
   2. The apparatus of claim 1, wherein the A.C. power                    user interface.
Source is an (A.C.) dimmer circuit.                                  5       15. The apparatus of claim 14, wherein the at least one
   3. The apparatus of claim 2, wherein the A.C. dimmer                   controller is configured to variably control at least the
circuit is controlled by a user interface to vary the power               intensity and the color temperature of the essentially white
related signal, and wherein the at least one controller is                light in response to operation of the user interface so as to
configured to provide an essentially non-varying power to                 approximate light generation characteristics of an incandes
the at least one LED over a significant range of operation of        10   cent light source.
the user interface.                                                          16. The apparatus of claim 15, wherein the at least one
   4. The apparatus of claim 3, wherein the operation of the              controller is configured to variably control the color tem
user interface varies a duty cycle of the power-related signal,           perature of the essentially white light over a range from
and wherein the at least one controller is configured to                  approximately 2000 degrees K at a minimum intensity to
provide the essentially non-varying power to the at least one        15   3200 degrees K at a maximum intensity.
LED over a significant range of operation of the user                        17. The apparatus of claim 15, further comprising:
interface notwithstanding variations in the duty cycle of the                a screw-type power connector configured to engage
power-related signal.                                                          mechanically and electrically with a conventional
   5. The apparatus of claim 3, wherein the at least one                       incandescent light Socket So as to couple the apparatus
controller comprises:                                                          to the A.C. dimmer circuit.
   a rectifier to receive the power-related signal and provide              18. The apparatus of claim 17, further comprising:
      a rectified power-related signal;                                     a housing, coupled to the screw-type power connector, to
   a low pass filter to filter the rectified power-related signal;             enclose the at least one LED and the at least one
     and                                                                      controller, the housing being structurally configured to
  a DC converter to provide the essentially non-varying              25
                                                                              resemble an incandescent light bulb.
     power based on the filtered rectified power-related                    19. The apparatus of claim 15, wherein the at least one
     signal.                                                              LED includes a plurality of differently colored LEDs.
  6. The apparatus of claim 3, further comprising:                         20. The apparatus of claim 9, wherein the at least one
  a screw-type power connector configured to engage                       controller includes:
     mechanically and electrically with a conventional               30
                                                                             an adjustment circuit to variably control the at least one
     incandescent light Socket So as to couple the apparatus                    parameter of light based on the varying power-related
     to the A.C. dimmer circuit.
  7. The apparatus of claim 6, further comprising:                              signal; and
  a housing, coupled to the screw-type power connector, to                   power circuitry to provide at least the power to the at least
     enclose the at least one LED and the at least one               35
                                                                                one LED based on the varying power-related signal.
      controller, the housing being structurally configured to               21. The apparatus of claim 20, wherein the power cir
      resemble an incandescent light bulb.                                cuitry includes:
   8. The apparatus of claim 7, wherein the at least one LED                 a rectifier to receive the power-related signal and provide
includes a plurality of differently colored LEDs.                               a rectified power-related signal;
   9. The apparatus of claim 2, wherein the A.C. dimmer              40      a low pass filter to filter the rectified power-related signal;
                                                                               and
circuit is controlled by a user interface to vary the power
related signal, and wherein the at least one controller is                   a DC converter to provide the power to at least the at least
configured to variably control at least one parameter of light                  one LED based on the filtered rectified power-related
generated by the at least one LED in response to operation                      signal.
of the user interface.                                               45      22. The apparatus of claim 21, wherein the adjustment
   10. The apparatus of claim 9, wherein the operation of the             circuit is coupled to the DC converter and is configured to
user interface varies a duty cycle of the power-related signal,           variably control the at least one LED based on the filtered
and wherein the at least one controller is configured to                  rectified power-related signal.
variably control the at least one parameter of the light based               23. The apparatus of claim 21, wherein the adjustment
at least on the variable duty cycle of the power-related             50   circuit includes at least one processor configured to monitor
signal.                                                                   at least one of the power-related signal, the rectified power
   11. The apparatus of claim 9, wherein the at least one                 related signal, and the filtered rectified power-related signal
parameter of the light that is variably controlled by the at              so as to variably control the at least one LED.
least one controller in response to operation of the user                    24. The apparatus of claim 23, wherein the power cir
interface includes at least one of an intensity of the light, a      55   cuitry is configured to provide at least the power to the at
color of the light, a color temperature of the light, and a               least one LED and power to the at least one processor based
temporal characteristic of the light.                                     on the varying power-related signal.
   12. The apparatus of claim 9, wherein the at least one                    25. The apparatus of claim 23, wherein the at least one
controller is configured to variably control at least two                 processor is configured to sample the varying power-related
different parameters of the light generated by the at least one      60   signal and determine at least one varying characteristic of
LED in response to operation of the user interface.                       the varying power-related signal.
   13. The apparatus of claim 12, wherein the at least one                   26. The apparatus of claim 23, wherein the operation of
controller is configured to variably control at least an                  the user interface varies a duty cycle of the power-related
intensity and a color of the light simultaneously in response             signal, and wherein the at least one processor is configured
to operation of the user interface.                                  65   to variably control the at least one parameter of the light
   14. The apparatus of claim 12, wherein the at least one                based at least on the varying duty cycle of the power-related
LED is configured to generate an essentially white light, and             signal.
           Case 1:18-cv-11098-ER Document 45-2 Filed 08/07/19 Page 29 of 29


                                                       US 7,352,138 B2
                                27                                                                      28
   27. The apparatus of claim 26, wherein the at least one                   31. The apparatus of claim 20, wherein the adjustment
LED includes a plurality of differently colored LEDs.                     circuit includes drive circuitry including at least one Voltage
   28. The apparatus of claim 27, wherein:                                to-current converter to provide at least one drive current to
   the plurality of differently colored LEDs includes:                    the at least one LED so as to control the at least one
     at least one first LED adapted to output at least first         5
                                                                          parameter of the generated light.
        radiation having a first spectrum; and
     at least one second LED adapted to output second                        32. The apparatus of claim 31, wherein the at least one
        radiation having a second spectrum different than the             Voltage-to-current converter includes an operational ampli
        first spectrum; and                                               fier configured so as to have a predetermined error Voltage
   the at least one processor is configured to independently         10   applied across its non-inverting and inverting inputs during
     control at least a first intensity of the first radiation and        operation to essentially reduce to Zero a current output of the
     a second intensity of the second radiation in response to            at least one voltage-to-current converter when a Voltage
     operation of the user interface.                                     applied to the at least one Voltage-to-current converter is
   29. The apparatus of claim 28, wherein the at least one                essentially Zero.
processor is programmed to implement a pulse width modu              15
lation (PWM) technique to control at least the first intensity               33. An illumination method, comprising an act of:
of the first radiation and the second intensity of the second                A) providing power to at least one LED based on a
radiation.                                                                      power-related signal from an alternating current (A.C.)
  30. The apparatus of claim 29, wherein the at least one                       power source that provides signals other than a stan
processor further is programmed to:                                             dard A.C. line Voltage.
  generate at least a first PWM signal to control the first                 34. The illumination method of claim 33, wherein the act
     intensity of the first radiation and a second PWM signal             A) includes an act of
     to control the second intensity of the second radiation;               providing power to the at least one LED based on a
     and
  determine duty cycles of the respective first and second           25       power-related signal from an alternating current (A.C.)
    PWM signals based at least in part on variations in the                    dimmer circuit.
    power-related signal due to operation of the user inter
     face.
